  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 1 of 110




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

STATE OF TEXAS, et al.

                   Plaintiffs,

      v.                                         Civ. Action No. 3:21-cv-00065

JOSEPH R. BIDEN, JR., in his official
capacity as President of the United States, et
al.

                   Defendants.




             BRIEF OF TRANSCANADA KEYSTONE PIPELINE, L.P.
                     AND TC ENERGY CORPORATION
      AS AMICUS CURIAE IN SUPPORT OF DEFENDANTS AS TO MOOTNESS


Penny P. Reid                               Peter Whitfield, Attorney-in-Charge
Texas Bar No. 15402570                      D.C. Bar No. 984225, (pro hac vice pending)
S.D. Texas Bar No. 23583                    Joseph R. Guerra
SIDLEY AUSTIN LLP                           D.C. Bar No. 418532, (pro hac vice pending)
2021 McKinney Avenue, Suite 2000            Kathleen Mueller
Dallas, TX 75201                            D.C. Bar No. 995385, (pro hac vice pending)
Tel: (214) 981-3300                         SIDLEY AUSTIN LLP
Fax: (214) 981-3400                         1501 K Street, N.W.
preid@sidley.com                            Washington, DC 20005
                                            Tel: (202) 836-8000
                                            Fax: (202) 836-8711
                                            pwhitfield@sidley.com
                                            jguerra@sidley.com
                                            kmueller@sidley.com

        Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 2 of 110




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

Statement of Interest of Amici Curiae ............................................................................................ 1

BACKGROUND ............................................................................................................................ 2

   1.     The Approvals TC Energy Obtained And Other Actions It Took To Build KXLP. .......... 2

          a. The State Approvals ...................................................................................................... 2

          b. The Federal Approvals .................................................................................................. 4

          c. Land Acquisition and Partial Construction ................................................................... 8

   2.     TC Energy’s Termination and Unwinding of KXLP .......................................................... 8

ARGUMENT ................................................................................................................................ 12

CONCLUSION ............................................................................................................................. 15




                                                                     i
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 3 of 110




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

In re Application No. OP-0003,
    932 N.W.2d 653 (Neb. 2019).....................................................................................................4

Indigenous Env’t Network v. Trump,
    428 F. Supp. 3d 296 (D. Mont. 2019) ........................................................................................5

Indigenous Env’t Network v. U.S. Dep’t of State,
    347 F. Supp. 3d 561 (D. Mont. 2018) ........................................................................................5

N. Plains Res. Council v. U.S. Army Corps of Eng’rs,
    460 F. Supp. 3d 1030 (D. Mont. 2020) ......................................................................................7

N. Plains Res. Council v. U.S. Army Corps of Eng’rs,
    No. 20-35412 (9th Cir. Aug. 11, 2021)......................................................................................7

Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs,
   663 F.3d. 470 (D.C. Cir. 2011) ..................................................................................................7

Pub. Util. Comm’n of S.D., In re Application By TransCanada Keystone Pipeline,
   LP For A Permit Under The South Dakota Energy Conversion And
   Transmission Facilities Act To Construct The Keystone XL Project, No.
   HP09-001, Amended Final Decision and Order (June 29, 2010) ..............................................3

Pub. Util. Comm’n of S.D., In re Petition of TransCanada Keystone Pipeline, LP
   for Order Accepting Certification of Permit Issued in Docket HP09-001 to
   Construct the Keystone XL Pipeline, No. HP14-001, Final Decision and Order
   Finding Certification Valid And Accepting Certification (Jan. 21, 2016) ................................3

In re PUC Docket HP 14-0001,
    2018 S.D. 44, 914 N.W.2d 550 ..................................................................................................3

Rosebud Sioux Tribe v. Trump,
   428 F. Supp. 3d 282 (D. Mont. 2019) ........................................................................................5

U.S. Army Corps of Eng’rs. v. N. Plains Res. Council,
   141 S. Ct. 190 (2020) .................................................................................................................7

Statutes

Temporary Payroll Tax Cut Continuation Act of 2011, 125 Stat. 1280 (2011) ..............................4

16 U.S.C. § 1531, et. seq..................................................................................................................5


                                                                    ii
    Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 4 of 110




16 U.S.C. § 1540 ..............................................................................................................................6

33 U.S.C. § 1344 ..............................................................................................................................7

43 U.S.C. § 1761 ..............................................................................................................................5

30 U.S.C. § 185 ................................................................................................................................5

42 U.S.C. § 4321, et. seq..................................................................................................................5

54 U.S.C. § 306108 ..........................................................................................................................6

S.D. Codified Laws § 49-41B-27 ....................................................................................................3

Other Authorities

33 C.F.R. § 325.2 .............................................................................................................................7

82 Fed. Reg. 1860 (Jan. 6, 2017) .....................................................................................................7

84 Fed. Reg. 13,101 (Apr. 3, 2019) ...............................................................................................10

86 Fed. Reg. 7037 (Jan. 25, 2021) ...................................................................................................8

Dep’t of State, Record of Decision and National Interest Determination,
   TransCanada Keystone Pipeline, L.P. Application for Presidential Permit
   (Mar. 23, 2017) ..........................................................................................................................5

Dep’t of State, Record of Decision and National Interest Determination,
   TransCanada Keystone Pipeline, L.P. Application for Presidential Permit
   (Nov. 3, 2015) ............................................................................................................................5

Mont. Dep’t of Env’t. Quality, In re Application of TransCanada Keystone
  Pipeline, LP (Keystone) for a Certificate of Compliance under the Major
  Facility Siting Act, Findings Necessary for Certification and Determination
  (Mar. 30, 2012) ......................................................................................................................3, 4

News Release, TC Energy, TC Energy Confirms Termination of the Keystone XL
  Pipeline Project (June 9, 2021) .................................................................................................9

News Release, TC Energy, TC Energy Disappointed with Expected Executive
  Action Revoking Keystone XL Presidential Permit (Jan. 20, 2021) ..........................................9

TC Energy, Quarterly Report to Shareholders (July 29, 2021) ....................................................10

U.S. Army Corps of Eng’rs, Omaha Dist., Joint Notice of Permit Pending (Aug.
   14, 2020) ....................................................................................................................................7




                                                                       iii
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 5 of 110




U.S. Dept. of Interior, Bureau of Land Management, Record of Decision,
   Keystone XL Pipeline Project Decision to Grant Right-of-Way and Temporary
   Use Permit on Federally-Administered Land (Jan. 22, 2020) ...................................................6

U.S. Fish and Wildlife Serv., Biological Opinion on the Effects of the Proposed
   Keystone XL Pipeline to the Federally Endangered American Burying Beetle
   (Dec. 23, 2019) ..........................................................................................................................6




                                                                     iv
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 6 of 110




                              Statement of Interest of Amici Curiae

       TransCanada Keystone Pipeline, LP is a Delaware limited partnership that is wholly

owned, indirectly, by TC Energy Corporation, a Canadian public company organized under the

laws of Canada (hereafter jointly “TC Energy”). TC Energy was the sponsor of the Keystone XL

Pipeline Project (“Project” or “KXLP”), and the holder of the Presidential permit that President

Biden revoked on January 20, 2021—the event that gives rise to this lawsuit. TC Energy agrees

with the States that revocation of the Presidential permit was unlawful. But the States’ challenge

to that action is now definitively moot. TC Energy submits this amicus brief to apprise the Court

of recent activities pertaining to the Project that demonstrate why this is so.

       The arguments raised in opposition to that motion are predicated on claims that the

Project is an “existing” one, and that the relief sought in this lawsuit would, if granted, “revive”

KXLP. Texas Opp’n at 2, 6. See also Br. of Gov’t of Alberta at 24 (stating that such relief

“would support project financing and the KXLP’s ultimate construction”). These claims, in turn,

rely on the fact that the cross-border segment of the Project is already constructed and thus, the

argument runs, this segment remains available for future use, either by TC Energy or some other

entity to transport Canadian oil into the United States. Texas Opp’n at 4-5, 9. As TC Energy

explains in detail below, however, the Project has been definitively terminated and TC Energy

has taken numerous steps to effectuate that termination.

       The most recent of these steps include obtaining state and federal approvals to remove the

1.2 mile border-crossing segment of the pipeline. Activities to remove the pipeline have

commenced and will be completed by November. TC Energy also has relinquished a number of

critical approvals it had obtained for the Project, including all of the federal rights-of-ways

necessary for construction on federal lands in Montana, save for the one right-of-way tract that
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 7 of 110




TC Energy must retain until the border-crossing segment is removed. These and other actions,

described in greater detail below, confirm that KXLP is, in fact, “dead,” id. at 7, and that, even if

this Court were to invalidate President Biden’s revocation of the Presidential permit for the

Project, there would be no KXLP to be constructed or taken over by another company. TC

Energy’s actions also illustrate the extraordinary—and unfounded—speculation that underlies

the claim that mere invalidation of President Biden’s revocation decision will somehow induce

another entity to undertake the complex and lengthy process of commercializing, financing,

developing and permitting a new project from scratch.

       In order to place the import of its actions in proper context, TC Energy first provides an

overview of the process it undertook to construct KXLP in the United States. TC Energy then

summarizes the steps it has taken to terminate the Project.

                                         BACKGROUND

   1. The Approvals TC Energy Obtained And Other Actions It Took To Build KXLP.

       Oil pipeline construction is subject to regulation at the federal, state, and even local level.

As a result, TC Energy had to obtain many permits and approvals in addition to a Presidential

permit before it could construct and operate KXLP. Many of these permitting processes were

lengthy, with extensive review of environmental and other public interest factors, and multiple

public hearings and opportunity for public comment, followed by judicial review of the final

permitting decision. As a result, TC Energy spent more than a decade seeking both a Presidential

permit and the federal and state permits and approvals needed to construct and operate KXLP.

       a. The State Approvals

       At the state level, TC Energy had to obtain permission from agencies in Montana, South

Dakota, and Nebraska. In South Dakota, the Public Utilities Commission (“PUC”) issued a

permit on June 29, 2010, authorizing construction and operation of KXLP, subject to certain


                                                  2
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 8 of 110




terms and conditions.1 State law required a subsequent certification that the Project continued to

meet those terms and conditions,2 and that certification was challenged by pipeline opponents,

who were allowed to intervene in the certification proceeding.3 Following a lengthy evidentiary

hearing, the PUC accepted TC Energy’s certification and authorized construction “subject to the

provisions” in the initial permit.4 One of those provisions states that the permit “shall not be

transferable without the approval of the” PUC.5 The PUC’s acceptance of the certification was

appealed to the South Dakota Supreme Court, which ultimately dismissed the appeal.6

         In Montana, the Department of Environmental Quality (“DEQ”) issued a “Certificate of

compliance” on March 30, 2012, approving “the design, location, construction, operation,

maintenance, and decommissioning of the Keystone XL pipeline,” in conformance with certain

conditions it imposed.7 One of those conditions is that “construction of the pipeline must be



1
 Pub. Util. Comm’n of S.D., In re Application By TransCanada Keystone Pipeline, LP For A
Permit Under The South Dakota Energy Conversion And Transmission Facilities Act To
Construct The Keystone XL Project, No. HP09-001, Amended Final Decision and Order at 23, ¶
4 (June 29, 2010) (“2010 PUC Order”),
https://puc.sd.gov/commission/orders/hydrocarbonpipeline/2010/hp09-001c.pdf.
2
    S.D. Codified Laws § 49-41B-27.
3
 Pub. Util. Comm’n of S.D., In re Petition of TransCanada Keystone Pipeline, LP for Order
Accepting Certification of Permit Issued in Docket HP09-001 to Construct the Keystone XL
Pipeline, No. HP14-001, Final Decision and Order Finding Certification Valid And Accepting
Certification, at 1-9 (Jan. 21, 2016) (“2016 PUC Order”),
https://puc.sd.gov/commission/orders/hydrocarbonpipeline/2016/hp14-001final.pdf.
4
    2016 PUC Order, at 26.
5
    2010 PUC Order at 25 (Condition 4).
6
    In re PUC Docket HP 14-0001, 2018 S.D. 44, 914 N.W.2d 550.
7
 Mont. Dep’t of Env’t. Quality, In re Application of TransCanada Keystone Pipeline, LP
(Keystone) for a Certificate of Compliance under the Major Facility Siting Act, Findings
Necessary for Certification and Determination, at 57 (Mar. 30, 2012) (“2012 DEQ Order”),
http://deq.mt.gov/Portals/112/DEQAdmin/MFS/Documents/KXL_Cert_Final_Signed.PDF.




                                                  3
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 9 of 110




completed within ten years of the date of this Certificate”—March 30, 2022—unless DEQ grants

an extension.8

          In Nebraska, the Public Service Commission (“PSC”) held meetings throughout the state

to receive public comment, then held an evidentiary hearing to determine whether to approve the

proposed pipeline route through Nebraska.9 On November 20, 2017, the PSC found the project to

be in the public interest, but approved an alternative route from the one proposed by TC

Energy.10 Pipeline opponents appealed the PSC’s decision to the Nebraska Supreme Court,

which affirmed.11

          b. The Federal Approvals

          At the federal level, TC Energy had to obtain a Presidential permit, because KXLP would

cross the international border with Canada. TC Energy first applied for such a permit in

September 2008. Following years of inaction, Congress passed a law in December 2011 that

directed the President to grant a Presidential permit for KXLP within 60 days, unless he found

that the Project would not serve the national interest. See Temporary Payroll Tax Cut

Continuation Act of 2011, § 501(a), (b)(1), 125 Stat. 1280, 1289 (2011). President Obama denied




8
    2012 DEQ Order at 55 (Condition B).
9
     See In re Application No. OP-0003, 932 N.W.2d 653, 662-72 (Neb. 2019).
10
     Id. at 672-73.
11
     Id. at 692.




                                                 4
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 10 of 110




the permit, saying that he did not have enough information.12 In May 2012, TC Energy submitted

a new application for a Presidential permit, which the State Department denied in 2015.13

          In January 2017, President Trump invited TC Energy to apply again, and the State

Department granted the permit two months later.14 Opponents of KXLP filed suit in Montana,

and the District Court vacated the State Department’s decision and enjoined TC Energy from

constructing KXLP until the Department prepared a supplemental environmental impact

statement under the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321, et. seq.15

In March 2019, President Trump issued a new permit for KXLP, and that permit, too, was

promptly challenged by Project opponents.16

          In addition to a Presidential permit, TC Energy had to obtain a right-of-way grant from

the Bureau of Land Management (“BLM”) under the Federal Land Policy Management Act of

1976, 43 U.S.C. § 1761, and a Temporary Use Permit under the Mineral Leasing Act, 30 U.S.C.

§ 185, because the pipeline would cross approximately 46 miles of federal land in Montana.

Before issuing the right-of-way grant, BLM had to prepare an environmental review under

NEPA, consult with the Fish and Wildlife Service (FWS) under the Endangered Species Act


12
  Dep’t of State, Record of Decision and National Interest Determination, TransCanada
Keystone Pipeline, L.P. Application for Presidential Permit, at 8 (Nov. 3, 2015) (“2015 State
Dep’t ROD”), https://2012-keystonepipeline-xl.state.gov/documents/organization/249450.pdf.
13
     2015 State Dep’t ROD, at 2.
14
  See Dep’t of State, Record of Decision and National Interest Determination, TransCanada
Keystone Pipeline, L.P. Application for Presidential Permit, at 3 (Mar. 23, 2017) (“2017 State
Dep’t ROD”), https://2017-2021.state.gov/wp-content/uploads/2019/02/Record-of-Decision-and-
National-Interest-Determination.pdf.
15
     Indigenous Env’t Network v. U.S. Dep’t of State, 347 F. Supp. 3d 561, 591 (D. Mont. 2018).
16
  See Indigenous Env’t Network v. Trump, 428 F. Supp. 3d 296 (D. Mont. 2019) (“IEN”);
Rosebud Sioux Tribe v. Trump, 428 F. Supp. 3d 282 (D. Mont. 2019). TC Energy and the
government both argued that the challenge lacked merit.




                                                  5
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 11 of 110




(ESA), 16 U.S.C. § 1531, et. seq., and consult with tribal officials and federal and state historical

preservation agencies under the National Historic Preservation Act, 54 U.S.C. § 306108.17 After

completing those reviews and consultations, BLM granted the right-of-way on January 22,

2020.18

          As a result of the inter-agency consultation leading to the BLM right-of-way grant, TC

Energy was permitted to incidentally “take” threatened American burying beetles in connection

with the construction, operation, and repair of KXLP on the BLM land.19 In order to incidentally

take such beetles outside of federal lands and federal wetlands, however, TC Energy had to apply

to the FWS for an Incidental Take Permit under ESA. The FWS granted that permit on January

8, 2021.20

          In addition, in order to construct the segments of the pipeline that cross wetlands or

navigable waters, TC Energy also needed a permit under section 404 of the Clean Water Act, 33


17
   See U.S. Dept. of Interior, Bureau of Land Management, Record of Decision, Keystone XL
Pipeline Project Decision to Grant Right-of-Way and Temporary Use Permit on Federally-
Administered Land, at 1-5 (Jan. 22, 2020),
https://eplanning.blm.gov/public_projects/nepa/1503435/20011555/250015801/Keystone_ROD_
Signed.pdf.
18
   Although TC Energy complied with all requirements for obtaining a right-of-way grant,
BLM’s approval was challenged by Project opponents. See Bold All. Ctr. for Biological Diversity
v. U.S. Dep’t of Interior, No. 4:20-cv-00059-BMM-JTJ, Doc. 1 (D. Mont. July 14, 2020); The
Assiniboine and Sioux Tribes of the Fort Peck Indian Reservation v. U.S. Dept. of Interior, No.
4:20-00044-BMM-JTJ, Doc. 1 (May 29, 2020); Indigenous Env’t Network v. Trump, No. 4:19-
cv-0028-BMM, Doc. 1 (D. Mont. Apr. 5, 2019).
19
   U.S. Fish and Wildlife Serv., Biological Opinion on the Effects of the Proposed Keystone XL
Pipeline to the Federally Endangered American Burying Beetle (Dec. 23, 2019),
https://eplanning.blm.gov/public_projects/nepa/1503435/20011541/250015783/POD_Appendix_
U-2__Biological_Opinion_508.pdf. Without a biological opinion and the Incidental Take Permit
that TC Energy obtained, any killing of this threatened species would be a crime, subject to fines
or imprisonment. See 16 U.S.C. § 1540(a), (b).
20
  Decl. of Meera Kothari, ¶ 11, attached hereto as Attachment 1 (“Kothari Decl.”). This
declaration was prepared for a Status Report that TC Energy filed in Indigenous Environmental
Network v. Trump, No. 4:19-cv-0028-BMM, Doc. 174 (D. Mont. Aug. 4, 2021).


                                                   6
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 12 of 110




U.S.C. § 1344, in the form of a nationwide permit or an individual permit from the Army Corps

of Engineers (“Corps”). TC Energy had planned to rely on Nationwide Permit 12, a nationwide

permit issued by the Corps to authorize construction of utility lines in U.S. waters if the utility

satisfies many conditions to ensure that the authorized activities will have no more than minimal

adverse environmental effect. See 82 Fed. Reg. 1860, 1985 (Jan. 6, 2017). However, opponents

of the Project sued and obtained an order vacating Nationwide Permit 12 and enjoining its use

for construction of Keystone XL.21

         TC Energy appealed, but also applied for an individual Section 404 permit for Keystone

XL in an attempt to get permission from the Corps to begin construction of segments that cross

wetlands and navigable waters.22 Individual Section 404 permits require a lengthy and “costly

review process.” Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 663 F.3d. 470, 472

(D.C. Cir. 2011). The governing regulations require a detailed evaluation of the probable impact,

including cumulative impacts, of the proposed activity. 33 C.F.R. § 325.2. In addition, the Corps

must do an environmental analysis under NEPA, and consult with the FWS under ESA.

Although TC Energy met the requirements for obtaining an individual permit, and the Corps had

nearly completed its review process, the Corps refrained from issuing the permit following

President Biden’s Executive Order revoking the Presidential Permit for KXLP.


21
  N. Plains Res. Council v. U.S. Army Corps of Eng’rs, 460 F. Supp. 3d 1030, 1049 (D. Mont.
2020). The vacatur and injunction initially applied to any new oil or gas pipeline, but the
Supreme Court stayed the order as to all pipelines except KXLP. U.S. Army Corps of Eng’rs. v.
N. Plains Res. Council, 141 S. Ct. 190 (2020) (mem.). The Army Corps later issued a new
Nationwide Permit 12, and the appeals brought by TC Energy and others were dismissed as
moot. N. Plains Res. Council v. U.S. Army Corps of Eng’rs, No. 20-35412 (9th Cir. Aug. 11,
2021).
22
  See U.S. Army Corps of Eng’rs, Omaha Dist., Joint Notice of Permit Pending, (Aug. 14,
2020), https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/15088.




                                                  7
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 13 of 110




           c. Land Acquisition and Partial Construction

           In preparation for the construction of KXLP, TC Energy also had to acquire parcels of

private land. Specifically, TC Energy leased 30 sites for use as pipe yards, workforce camps, and

contractor yards.23 It also purchased 18 properties to serve as sites for pump stations for the

Project.24

           After it obtained the BLM right-of-way, TC Energy began construction in April 2020 of

the 1.2-mile segment of pipeline that crosses the U.S./Canada border. Construction of that

segment was completed in May 2020.25 TC Energy also constructed four of 28 planned pump

stations for the pipeline.26

       2. TC Energy’s Termination and Unwinding of KXLP

           As this Court is aware, on January 20, 2021, President Biden issued an Executive Order

revoking the Presidential Permit for KXLP. See 86 Fed. Reg. 7037, 7041 (Jan. 25, 2021).

Later that same day, TC Energy announced that, in light of the revocation of the permit,

“advancement of the [Keystone XL] project will be suspended.”27 The company further stated

that it would review the President’s decision, “assess its implications, and consider its options.”28




23
     Kothari Decl. ¶ 7.
24
     Id. ¶ 10.
25
  See Indigenous Env’t Network v. Trump, No. 4:19-cv-0028-BMM, Doc. 147 (D. Mont. Oct.
16, 2020).
26
     Kothari Decl. ¶ 10.
27
   See News Release, TC Energy, TC Energy Disappointed with Expected Executive Action
Revoking Keystone XL Presidential Permit (Jan. 20, 2021),
https://www.tcenergy.com/announcements/2021-01-20-tc-energy-disappointed-with-expected-
executive-action-revoking-keystone-xl-presidential-permit/.
28
     Id.


                                                   8
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 14 of 110




           On May 3, 2021, TC Energy advised the Corps that, in light of the suspension of the

Project, it needed more time to make a final decision about the Project’s future. The following

day, the Corps advised that it had deemed TC Energy’s individual permit application to be

administratively withdrawn.29

           On June 9, 2021, TC Energy announced that, “after a comprehensive review of its

options,” it had “terminated the Keystone XL Pipeline Project.”30 TC Energy explained that it

would “coordinate with regulators, stakeholders and Indigenous groups to meet its environmental

and regulatory commitments and ensure a safe termination of and exit from the Project.”31 That

same day, TC Energy filed a status report in the IEN case stating that it “will not pursue any

permits for the Project, nor will it perform any construction activities in furtherance of the

Project now or at any time in the future.”32

           In June 2021 an agreement was reached with Alberta, terminating its rights and

obligations with respect to the Project, save for rights to receive proceeds from the liquidation of

certain KXLP assets.33 The financing arrangements for the Project subsequently terminated.34




29
     Kothari Decl. ¶ 12.
30
  News Release, TC Energy, TC Energy Confirms Termination of the Keystone XL Pipeline
Project, (June 9, 2021), https://www.tcenergy.com/announcements/2021-06-09-tc-energy-
confirms-termination-of-keystone-xl-pipeline-project/
31
     Id.
32
  TC Energy Corporation and TransCanada Keystone Pipeline, LP’s Notice Regarding
Termination of Keystone XL Pipeline, Indigenous Env’t Network v. Trump, No. 4:19-cv-00028-
BMM, Doc. 167, at 3 (D. Mont. June 9, 2021).
33
   TC Energy, Quarterly Report to Shareholders, at 5 (July 29, 2021),
https://www.tcenergy.com/siteassets/pdfs/investors/reports-and-filings/annual-and-quarterly-
reports/2021/tc-2021-q2-quarterly-report.pdf.
34
     Id.


                                                  9
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 15 of 110




           On July 12, 2021, TC Energy advised the FWS of its intent to relinquish the “Incidental

Take Permit” it had obtained for the Project.35 By letter dated July 26, 2021, the FWS cancelled

the permit.36

           At approximately the same time, TC Energy began discussions with BLM concerning the

decommissioning of the cross-border segment and relinquishment of the BLM rights-of-way.37

The application TC Energy had submitted for the BLM right-of-way provided that, subject to

BLM’s “agreement,” TC Energy can decommission the Project either by “abandoning the

pipeline in place and removing pump stations or removing the pipeline from the ground.”38 TC

Energy sought approval for removal of the pipeline, consistent with the terms of the Presidential

permit.39

           On August 31, 2021, the BLM approved TC Energy’s proposal and authorized removal

of the buried pipeline pursuant to the decommissioning plan and additional stipulations imposed

by BLM.40 Additionally, on September 2, 2021, BLM approved TC Energy’s request to

relinquish its right-of-way and temporary use permit over federal lands beyond the segment of




35
     Kothari Decl. ¶ 11.
36
     Id.
37
     Id. ¶ 4.
38
     Kothari Decl., Exh. A at 2.
39
     84 Fed. Reg. 13,101, 13,102 (Apr. 3, 2019) (Article 3).
40
  See TC Energy Corporation and TransCanada Keystone Pipeline, LP’s Status Report,
Indigenous Env’t Network v. Trump, No. 4:19-cv-0028-BMM, Doc. 176 (D. Mont. Sept. 17,
2021), at 1, attached hereto as Attachment 2.


                                                  10
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 16 of 110




land at the international border.41 The next day, the Montana DEQ also approved TC Energy’s

decommissioning plan.42

           Following these approvals, TC Energy engaged a contractor to perform the work.

Removal activities have commenced and the 1.2 mile border-crossing segment is expected to be

completely removed by November, 2021. Once the removal is finished and the land has been

restored in accordance with the decommissioning plan and BLM stipulations, TC Energy will

relinquish the last portion of its BLM right-of-way, which authorizes use of approximately 0.93

miles of federal land at the international border.43

           In addition to its decision to remove the 1.2-mile border segment, TC Energy has taken a

number of other actions to permanently unwind KXLP. As of August 4, 2021, it had terminated

22 of the 30 leases for sites to serve as pipe yards, workforce camps, and contractor yards, and

executed agreements providing for the return of the land to the lessors.44 Because the other eight

sites contain pipe, TC Energy is negotiating with entities interested in acquiring the pipe and the

associated lease rights, including restoration of the land.45 In addition, for 11 of the foregoing

sites, TC Energy had obtained storm water pollution prevention permits from the relevant state

agencies.46 TC Energy is in the process of submitting notices of termination for all of these

permits and expects that the relevant agencies will accept these notices.47




41
     Id.
42
     Id.
43
     Id.
44
     Kothari Decl. ¶ 7.
45
     Id. ¶ 8.
46
     Id. ¶ 9.
47
     Id.


                                                  11
     Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 17 of 110




           With respect to the 18 properties it purchased for pump stations, TC Energy built pump

stations only on four parcels. As of August 4th, it had executed agreements to transfer ownership

of 12 of the 14 undeveloped properties back to the original landowners, and was in the process of

transferring ownership of the other two such properties – one to a private landowner and one to

the State of Montana.48 As of that same date, TC Energy was also in the process of finalizing an

agreement to transfer ownership of the four constructed pump stations.49

                                              ARGUMENT

           TC Energy submits that, in light of the foregoing facts, the litigation over the Presidential

permit for KXLP is moot. TC Energy will not burden the Court with a repetition of legal

citations and argument concerning the relevant standards governing mootness and redressability

under Article III. As noted earlier, the arguments raised in opposition to the motion to dismiss

rest on claims that, if this Court invalidates President Biden’s revocation of the Presidential

permit, KXLP will likely be revived, either by TC Energy or some other entity. However, the

steps TC Energy has already taken or is in the process of taking foreclose those claims.50

           First, TC Energy’s actions confirm that, after years of effort and billions of dollars in

expenses, it has abandoned the Project and cannot “revive” it. The States argue that “[m]uch of

the KXLP is fully constructed and could again be operated by TC Energy.” Texas Opp’n at 5.




48
     Id. ¶ 10.
49
     Id.
50
  TC Energy has moved to dismiss the IEN lawsuit challenging President Trump’s issuance of
the permit as moot, on the ground that the Court in that case cannot grant meaningful relief. The
Court denied TC Energy’s motion to dismiss for mootness based, in part, on the fact that the 1.2-
mile border-crossing segment of the pipeline remained in the ground. See Indigenous Env’t
Network v. Trump, No. 4:19-cv-00028-BMM, Doc. 166, at 7-14 (D. Mont. May 28, 2021); see
Indigenous Env’t Network v. Trump, No. 4:19-cv-00028-BMM, Doc. 173, at 3 (D. Mont. July
30, 2021).


                                                    12
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 18 of 110




With respect to the portion of the pipeline in the United States, however, that is demonstrably not

the case.

        TC Energy is removing the 1.2-mile border-crossing segment of the pipeline. It has sold

most of the properties it acquired for pump stations and is in the process of selling the rest. It has

cancelled most of the leases for pipe yards, workforce camps, and contractor yards; is in the

process of cancelling the rest; the materials will be sold or salvaged. It has relinquished the

Incidental Take Permit from the FWS and all of the BLM rights-of-way necessary to construct

on federal lands, except for one right-of-way it will relinquish once the pipe is removed and the

land restored at the federal land at the border crossing. The States’ contention that KXLP “is not

dead” and that TC Energy “will resume the project” if this Court invalidates President Biden’s

revocation decision, Texas Opp’n at 7, is incorrect.

        Second, the suggestion that, if this Court grants such relief, another entity will likely

revive the Project rests on unfounded speculation that ignores the enormity of such an

undertaking. TC Energy spent over a decade and billions of dollars developing, commercializing,

financing and seeking and obtaining federal, state, and local approvals; purchasing and leasing

necessary private properties; and constructing pump stations and the 1.2-mile border crossing

segment of the pipeline. A new entity cannot step into TC Energy’s shoes; there are no shoes left

to step into.

        Instead, a new entity would have to obtain the same types of authorizations TC Energy

obtained. Thus, a new entity would have to obtain (1) an Incidental Take Permit and BLM rights-

of-way that TC Energy has relinquished (or is in the process of relinquishing); (2) an individual

permit under the CWA, or authorization to use NWP 12 (or its successor nationwide permit) to

build and operate the pipeline in wetlands; (3) a permit from the South Dakota PUC, or




                                                  13
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 19 of 110




permission to use the permit granted to TC Energy, since that permit cannot be transferred

without the PUC’s permission; and (4) a Certificate of Compliance under the Montana Major

Facility Siting Act, as the certificate that the Montana DEQ granted to TC Energy will expire on

March 30, 2022.

        That entity would also have to acquire the land necessary for pump stations; lease land

for pipe yards, workforce camps, and contractor yards; and obtain storm water pollution

prevention permits for the latter properties from the relevant state agencies. It would then have to

build the pump stations and the entire pipeline from scratch, as TC Energy is in the process of

removing the small portion of pipeline it was able to build (i.e., the 1.2-mile border-crossing

segment) and is in the process of selling off for salvage the few pump stations it constructed.

        In short, the prospect that another entity will seek to obtain all of the necessary federal,

state, and local approvals and build an 882-mile pipeline across three U.S. states from scratch is

anything but a “business reality.” Texas Opp’n at 7. It is unfounded speculation. As such, it

cannot provide a basis for concluding that an order from this Court invalidating President

Biden’s revocation of the Presidential permit for KXLP will redress any of the injuries the

plaintiffs will suffer as a result of the termination of the Project.




                                                   14
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 20 of 110




                                       CONCLUSION

       For the foregoing reasons, TC Energy respectfully submits that the Court should grant the

government’s motion and dismiss this suit as moot.

 Date: September 22, 2021                       Respectfully submitted,

                                                By: /s/ Penny P. Reid

                                                Peter Whitfield, Attorney-in-Charge
                                                D.C. Bar No. 984225, (pro hac vice pending)
                                                Joseph R. Guerra
                                                D.C. Bar No. 418532, (pro hac vice pending)
                                                Kathleen Mueller
                                                D.C. Bar No. 995385, (pro hac vice pending)
                                                SIDLEY AUSTIN LLP
                                                1501 K Street, N.W.
                                                Washington, DC 20005
                                                Tel: (202) 836-8000
                                                Fax: (202) 836-8711
                                                pwhitfield@sidley.com
                                                jguerra@sidley.com
                                                kmueller@sidley.com

                                                Penny P. Reid
                                                Texas Bar No. 15402570
                                                S.D. Texas Bar No. 23583
                                                SIDLEY AUSTIN LLP
                                                2021 McKinney Avenue, Suite 2000
                                                Dallas, TX 75201
                                                Tel: (214) 981-3300
                                                Fax: (214) 981-3400
                                                preid@sidley.com

                                                Counsel for TransCanada Keystone Pipeline,
                                                LP and TC Energy Corporation




                                              15
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 21 of 110




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22 day of September 2021, a true and complete copy

of the foregoing has been filed with the Clerk of the Court pursuant to the Court’s electronic

filing procedures, and served on counsel of record via the Court’s electronic filing system.



                                                       /s/ Penny P. Reid
                                                       Penny P. Reid
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 22 of 110




              Attachment 1
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 23 of 110
     Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 9 of 281



Jeffery J. Oven                           Peter C. Whitfield
Mark L. Stermitz                          Joseph R. Guerra
Jeffrey M. Roth                           SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                        1501 K Street, NW
490 North 31st Street, Ste. 500           Washington, DC 20005
P.O. Box 2529                             Telephone: 202-736-8000
Billings, MT 59103-2529                   Email: pwhitfield @sidley.com
Telephone: 406-252-3441                          jguerra@sidley.com
Email: joven@crowleyfleck.com
        mstermitz@crowleyfleck.com
        jroth@crowleyfleck.com
Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                        CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS
ALLIANCE,
             Plaintiffs,                        DECLARATION OF MEERA
                                                KOTHARI
     vs.
PRESIDENT JOSEPH R. BIDEN, et al.,
                 Defendants,
TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,
Defendant-Intervenors.




                                      1
                                                            Attachment 1
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 24 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 10 of 281



      1.     My name is Meera Kothari and I am the Project Vice-President of

Liquids Projects at TransCanada Keystone Pipeline LP, a wholly owned subsidiary

of TC Energy (hereafter collectively “TC Energy”). My business address is 700

Louisiana Street, Houston, Texas 77002.

      2.     In my role as Project Vice-President of Liquids Projects, I was

responsible for development and execution of the Keystone XL Pipeline Project

(“Keystone XL” or the “Project”) in the United States. As a result of TC Energy’s

decision to terminate Keystone XL, I am now responsible for overseeing the

disposition of sites and materials that TC Energy had acquired and developed in

the United States to construct the pipeline. I am also responsible for TC Energy’s

efforts to relinquish various permits and other regulatory approvals that were

required to construct Keystone XL in the United States.

      3.     The first 0.93 miles of the 1.2-mile border crossing segment of the

Project that was constructed from the U.S./Canada border traverses land within a

right-of-way that the Bureau of Land Management (“BLM”) granted TC Energy

for construction and operation of the Project. The remainder of the border-crossing

segment is located on Montana state lands.

      4.     The decommissioning plan that TC Energy submitted as part of its

application for the BLM right-of-way provides that, subject to BLM’s

“agreement,” TC Energy can decommission the Project either by “abandoning the

                                          2
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 25 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 11 of 281



pipeline in place and removing pump stations or removing the pipeline from the

ground.” See Exh. A at 2. TC Energy is now in discussions with BLM concerning

relinquishment of the right-of-way grant (which also includes a total of 43.2 miles

of federal land elsewhere in Montana). TC Energy will submit a decommissioning

plan to BLM that will provide for the removal of the buried pipeline, subject to (a)

BLM’s approval of the plan, and (b) BLM’s monitoring of post-removal

reclamation. TC Energy expects to submit its decommissioning plan by the end of

August 2021.

        5.   If BLM does not agree to removal of the buried pipeline, TC Energy

will submit a new decommissioning plan to abandon the pipeline in place. In that

event, it will inject cement into the pipeline. The pipe will remain capped at both

ends.

        6.   Thus, under either decommissioning approach, the buried pipeline

will be rendered permanently unusable.

        7.   In addition, TC Energy leased 30 sites to use as pipe yards, workforce

camps, and contractor yards for the Project. To date, it has executed agreements

with the lessors to terminate 22 of those leases and return the land to the lessors.

        8.   Because the remaining eight sites contain pipe, TC Energy is

negotiating with an entity interested in acquiring the pipe and the associated lease

rights. The buyer is a pipe broker who would continue to lease the properties until

                                           3
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 26 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 12 of 281



such time as the pipe is sold off, and then return the land to a condition specified

by the landowner.

      9.     For 11 of the 30 sites referenced above, TC Energy obtained storm

water pollution prevention permits from the relevant agency in each of the states in

which the sites are located. TC Energy is in the process of submitting notices of

termination for all of these permits and expects that the agencies will accept these

notices by September.

      10.    TC Energy purchased 18 properties to serve as sites for pump stations

for Keystone XL, and four such stations were constructed. TC Energy has thus far

executed 12 of 14 agreements to transfer ownership of the properties that do not

have pump stations back to the landowners. TC is in the process of transferring

ownership of the other two such properties – one to a private landowner and one to

the State of Montana. TC Energy is currently in the process of finalizing an

agreement to transfer ownership of the four constructed pump stations. The buyer

is a company that specializes in demolition and salvage and will recover and

disposition materials and equipment from these sites.

      11.    In addition, on July 12, 2021, TC Energy advised the U.S. Fish and

Wildlife Service (“FWS”) of its intent to relinquish the “incidental take permit” it

obtained for the Project under the Endangered Species Act. See Exh. B. By letter

dated July 26, 2021, the FWS cancelled the permit. Exh. C.

                                          4
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 27 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 13 of 281



      12.    By letter dated May 4, 2021, the U.S. Army Corps of Engineers

deemed TC Energy’s application for an individual permit under Section 404 of the

Clean Water Act to be administratively withdrawn. Exh. D.

      13.    TC Energy received a Certificate of Compliance under the Montana

Major Facility Siting Act from the Montana Department of Environmental Quality

on March 30, 2012. Exh. E at 57. That certificate expires by its terms if

construction of the pipeline is not complete within 10 years of that date. Id. at 55.

Accordingly, that certificate will lapse on March 30, 2022.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on this 4th day of August 2021.




                                        _________________________________
                                        Meera Kothari




                                          5
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 28 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 14 of 281




                          Appendix T:
              Keystone XL's Decommissioning Plan




                                                                 Exhibit A
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 29 of 110
     Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 15 of 281



TransCanada Keystone Pipeline, L.P.
Keystone XL Pipeline



Decommissioning Plan

Project Number:
TAL-00050388-70



Submitted By:
EXP Energy Services Inc.
1300 Metropolitan Blvd.
Tallahassee, FL 32308
T: 850.385.5441
F: 850.385.5523
www.exp•com




Document Control Number:
KXL1399-EXP-EN-PLN-0097



             Date                                                          Project
 Rev                      Issue   Prepared by   Checked by   Approved by             Client
         (yyyy-mm-dd)                                                      Manager

  0       2019-12-20      IFU        ALW           JAS          JAS          RG      TCPL


  1       2020-01-15      IFU        ALW           JAS          JAS          RG      TCPL
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 30 of 110
     Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 16 of 281
                                                                                       Keystone XL Pipeline
                                                                                      Decommissioning Plan
                                                                                 KXL1399-EXP-EN-PLN-0097
                                                                                          January 15, 2020


Legal Notification
This Decommissioning Plan was prepared by EXP Energy Services Inc. for Keystone XL Pipeline.
Any use which a third party makes of this report, or any reliance on or decisions to be made based on it,
are the responsibility of such third parties. EXP Energy Services Inc. accepts no responsibility for damages,
if any, suffered by any third party as a result of decisions made or actions based on this report.




                                                      i
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 31 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 17 of 281
                                                                          Keystone XL Pipeline
                                                                         Decommissioning Plan
                                                                    KXL1399-EXP-EN-PLN-0097
                                                                             January 15, 2020


Acronyms and Abbreviations
CFR        Code of Federal Regulations
CMRP       Construction, Mitigation, and Reclamation Plan
DOT        United States Department of Transportation
Keystone   Keystone XL Pipeline
MEPA       Montana Environmental Policy Act
MFSA       Montana Major Facilities Siting Act
PHMSA      Pipeline and Hazardous Materials Safety Administration
Plan       Decommission Plan
PSC        Public Service Commission




                                                 ii
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 32 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 18 of 281
                                                                                                                            Keystone XL Pipeline
                                                                                                                           Decommissioning Plan
                                                                                                                      KXL1399-EXP-EN-PLN-0097
                                                                                                                               January 15, 2020


Table of Contents
Legal Notification ......................................................................................................................................... i

Acronyms and Abbreviations .................................................................................................................... ii

Table of Contents ....................................................................................................................................... iii

1.0         Purpose and Objective .................................................................................................................. 1
1.1         PHMSA and State Regulations ........................................................................................................ 1
                        Pipeline and Hazardous Materials Safety Administration ................................................... 1
                        State of Montana ................................................................................................................. 1

2.0         Project Decommissioning ............................................................................................................. 2

3.0         Estimated Cost to Decommission ................................................................................................ 2




List of Tables

Table 3.1: Estimated Costs to Decommission the Keystone XL Pipeline on Federal Land ......................... 3




                                                                             iii
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 33 of 110
     Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 19 of 281
                                                                                         Keystone XL Pipeline
                                                                                        Decommissioning Plan
                                                                                   KXL1399-EXP-EN-PLN-0097
                                                                                            January 15, 2020


1.0           Purpose and Objective
This Decommission Plan (Plan) was prepared to outline Keystone XL Pipeline’s (Keystone) process for
decommissioning the pipeline and facilities constructed as part of the Keystone XL Pipeline Project
(Project). Keystone anticipates that the life of the Project to be at least 50 years. However, implementation
of Keystone’s Integrity Management Plan, special conditions developed by PHMSA, and Keystone’s
operations and maintenance program, Keystone anticipates that the life of the pipeline would be much
longer. At this time, Keystone has no plans for abandonment of these facilities at the end of their operational
life. If eventually necessary, abandonment would proceed according to applicable federal and state
regulations in place at that time.

A summary of the current Federal and state regulations that are currently applicable to the Project are
provided below.

1.1           PHMSA and State Regulations
              Pipeline and Hazardous Materials Safety Administration
The Pipeline and Hazardous Materials Safety Administration (PHMSA) is a United States Department of
Transportation (DOT) agency that is responsible for developing and enforcing regulations for the safe,
reliable, and environmentally sound operation of natural gas and hazardous liquid pipelines. PHMSA’s
current requirements that apply to the decommissioning of crude oil pipelines are provided in 49 CFR
Section 195.402(c)(10) and 49 CFR 195.59.
          49 CFR 195.402(c)(10) states Abandoning pipeline facilities, including safe disconnection from an
          operating pipeline system, purging of combustibles, and sealing abandoned facilities left in place
          to minimize safety and environmental hazards. For each abandoned offshore pipeline facility or
          each abandoned onshore pipeline facility that crosses over, under or through commercially
          navigable waterways the last operator of that facility must file a report upon abandonment of that
          facility in accordance with §195.59 of this part.
          49 CFR 195.59, Abandonment or deactivation of facilities. For each abandoned offshore
          pipeline facility or each abandoned onshore pipeline facility that crosses over, under or through a
          commercially navigable waterway, the last operator of that facility must file a report upon
          abandonment of that facility. (a) The preferred method to submit data on pipeline facilities
          abandoned after October 10, 2000 is to the National Pipeline Mapping System (NPMS) in
          accordance with the NPMS ‘‘Standards for Pipeline and Liquefied Natural Gas Operator
          Submissions.’’…The information in the report must contain all reasonably available information
          related to the facility, including information in the possession of a third party. The report must
          contain the location, size, date, method of abandonment, and a certification that the facility has
          been abandoned in accordance with all applicable laws.

              State of Montana
1.1.2.1       Montana Public Service Commission
Currently, the Montana Public Service Commission (PSC) provides oversight for intrastate natural gas
pipelines. The PSC does not provide any oversight or have any enforceable regulations for crude oil
pipelines.

1.1.2.2       Montana Department of Environmental Quality
The Project requires a certificate from the Montana Department of Environmental Quality (MDEQ) under
the Montana Major Facilities Siting Act (MFSA), which included an environmental review under the Montana
Environmental Policy Act (MEPA). The MDEQ issued a MFSA Certificate to Keystone in March 2012.




                                                      1
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 34 of 110
     Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 20 of 281
                                                                                      Keystone XL Pipeline
                                                                                     Decommissioning Plan
                                                                                KXL1399-EXP-EN-PLN-0097
                                                                                         January 15, 2020

Attachment 1B - Environmental Specifications of the MFSA certificate includes the following requirements
for the decommissioning or abandonment of the Project:
        5.1.1 One year prior to the anticipated date for decommissioning or abandonment of the certificated
        facility, the Owner shall notify DEQ or its successor of the plans for decommissioning or
        abandonment.
        5.1.2 If the method of decommissioning or abandonment required under federal law results in
        ground disturbing activities, Owner shall be responsible to DEQ or its successor for complying with
        reclamation and environmental protection standards established at the time of Project certification,
        including applicable provisions of these specifications or standards in affect at that time.
        5.1.3 The Owner will be responsible for repairs and reclamation caused by erosion or subsidence
        of the right-of-way associated with the presence of the facility incurred after abandonment.
        5.1.4 The standards listed in Section 3.2.1 for reclamation and revegetation shall be used to
        determine release of the Reclamation and Revegetation Bond, or to determine that expenditure of
        the Reclamation and Revegetation Bond is necessary to meet the requirements of the Certificate,
        unless otherwise determined by the DEQ.

2.0         Project Decommissioning
Decommissioning of a pipeline and associated facilities is the process of ending the transportation of crude
oil through the pipeline and returning the Project right-of-way to conditions specified in Keystone’s
Construction, Mitigation, and Reclamation Plan (CMRP), as well as, in accordance with permit and
landowner requirements, including the BLM ROW Grant and MFSA Certificate. The pipeline would be
decommissioned by either abandoning the pipeline in place and removing pump stations or removing the
pipeline from the ground.
Prior to decommissioning Keystone will arrange a pre-decommissioning meeting with the BLM Authorized
Officer so that an agreement on an acceptable decommission plan is reached.

3.0         Estimated Cost to Decommission
The cost of decommissioning a pipeline and its associated facilities will depend on the resources required
to complete the work, the value of any salvaged material, and the extent of remediation and reclamation
work required. Keystone has provided a cost estimate to decommission and remove the pipeline and
facilities and restore the right of way and facility sites on federal lands in Table 3.1. The estimated
decommissioning costs of $84,065,960 are based on 2019 dollars. This decommission plan will be updated
with actual costs prior to initiating any decommissioning activities.




                                                     2
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 35 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 21 of 281
                                                                        Keystone XL Pipeline
                                                                       Decommissioning Plan
                                                                  KXL1399-EXP-EN-PLN-0097
                                                                           January 15, 2020

  Table 3.1: Estimated Costs to Decommission the Keystone XL Pipeline on Federal Land
                              Work Description                Estimated Cost
        Mobilization/Demobilization                             $2,000,000
        Removal of oil and cleaning of the pipeline             $5,000,000
        Preparation of ROW                                     $11,000,000
        Excavation/removal of pipeline                         $17,500,000
        Cutting up of pipe into transportable segments         $15,000,000
        Hauling pipe to rail transport                          $4,000,000
        Rail transport/offloading to Salvage Vendor yard        $6,000,000
        Rough cleanup of ROW                                    $5,000,000
        Final cleanup/restoration of ROW                       $11,000,000
        Maintenance of ROW until restoration accepted           $2,000,000
        Company management and 3rd party support services @
                                                                $7,850,000
        10% of construction costs
        Contingency @ 10%                                       $8,635,000
        Subtotal Pipeline Abandonment and Removal              $94,985,000


        Pipe salvage value                                     -$10,919,040
        Total Pipeline Abandonment and Removal                 $84,065,960




                                                      3
          Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 36 of 110
             Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 22 of 281
TC Energy
450 - 1 Street S.W. Calgary, AB
Canada, T2P 5H1
Tel: 403-920-2000
jason_schulz@tcenergy.com



July 12, 2021

Noreen Walsh
Regional Director
Mountain-Prairie Region
U.S. Fish and Wildlife Service
134 Union Blvd., Suite 670
Lakewood, Colorado 80228

Re:         Incidental Take Permit No. TE89824D-0
            Effective Date: January 8, 2021

Dear Ms. Walsh:

I am writing to advise that it is the intention of TransCanada Keystone Pipeline, L.P. (Keystone), as Permittee, to
relinquish the above referenced Incidental Take Permit (Permit). In that regard, Keystone represents as follows:

      •     Keystone did not conduct any activities covered by the Permit.
      •     No incidental takes occurred in respect of the Permit.
      •     No minimization or mitigation measures were implemented in respect of the Permit.
      •     There has been a material change in the status of the Keystone XL Pipeline Project, such that no future
            covered activities or incidental takes are anticipated. Specifically, on January 20, 2021, the President
            revoked the Presidential Permit for the Project. As a result, Keystone immediately suspended activities
            in furtherance of the Project. On June 9, 2021, TC Energy announced that the Project has been
            terminated.

Keystone greatly appreciates the efforts of the Service with regard to the Permit and will await the Service’s
confirmation of its cancellation.

Sincerely,




TCEnergy.com                                                                                           Page | 1

                                                                                                       Exhibit B
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 37 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 23 of 281




                                                                 Exhibit C
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 38 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 24 of 281




                                                                 Exhibit D
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 39 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 25 of 281



        MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY

***********
In the Matter of the Application of
TransCanada Keystone Pipeline, LP (Keystone) for a                             Findings Necessary for
Certificate of Compliance under the                                            Certification and Determination
Major Facility Siting Act.
***********

On December 22, 2008, TransCanada Keystone Pipeline, LP (Keystone) submitted an
application to the Montana Department of Environmental Quality (DEQ) under the Major
Facility Siting Act (MFSA), Section 75-20-101, et seq., MCA, for a Certificate of Compliance
for the TransCanada Keystone Pipeline, L.P. The Certificate of Compliance would authorize the
construction, operation, and maintenance of the Montana portion of the Keystone XL Pipeline, a
36-inch-diameter crude oil pipeline and associated facilities having a total capacity of 830,000
barrels per day (bpd)'. The pipeline would enter Montana at the United States-Canada border
crossing near the Port of Morgan, Montana, and extend southeast, crossing into South Dakota
about 35 miles southeast of Baker, Montana. In Montana, the length of the pipeline is
approximately 285 miles. In Montana, the associated facilities include but are not limited to: six
pump stations, three transmission lines, valves and associated power supplies, temporary pipe
storage areas, off right-of-way access roads, contractor yards, and temporary work areas. On
April 23, 2010, DEQ determined that Keystone's MFSA application was complete.

In addition to certification by the State of Montana under MFSA, Keystone also must obtain a
Presidential Permit from the U.S. Department of State (DOS) before constructing the pipeline
across the border between the U.S. and Canada, and a right-of-way grant from the U.S. Bureau
of Land Management (BLM) before constructing the pipeline and associated facilities on BLM
lands. The Montana Department of Natural Resources and Conservation (DNRC) must grant an
easement for the operational right-of-way, with the approval of the Board of Land
Commissioners, and issue a land use license for the construction right-of-way and other activities
on state lands and waterways.



 On October 4, 2010 Keystone modified its application to DEQ indicating that the nominal capacity of the pipeline
had been reduced to 830,000 bpd from 900,000 bpd and that maximum operating pressure had been reduced from
1,600 psig to 1,300 psig.

                                                                                                         Exhibit E
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 40 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 26 of 281



On April 16. 2010, DOS issued the Draft Environmental Impact Statement (DEIS). DEQ
participated in the DEIS's preparation as a cooperating agency. A 78-day comment period
followed. Based on comments received on the DEIS, DOS decided to prepare a Supplemental
Environmental Impact Statement (SDEIS). The SDEIS was issued on April 22, 2011, and a 45-
day comment period followed. The Final Environmental Impact Statement (FEIS) regarding the
proposed pipeline was issued on August 26, 2011. These environmental review documents as
well as Keystone's application provide the basis for the following findings.

I. Findings Required by 75-20-301, MCA

A. The Basis of the Need for the Facility:

The primary purpose and need for the Keystone XL Pipeline is to provide infrastructure
necessary to transport Western Canadian Sedimentary Basin (WCSB) heavy crude oil to delivery
points in Petroleum Administration for Defense District (PADD) 111 in response to the market
demand of refineries in PADD III for heavy crude oil. The WCSB is widely accepted as having
one of the largest crude oil reserves in the world. It is estimated that Canada's oil sands contain
170 to 175 billion barrels of proven oil reserves. It is projected that production of heavy crude
oil in the WCSB will increase from its 2008 level of 0.9 million bpd to 2.1 million bpd by 2015
and could reach 4.4 million bpd by 2030. It is further estimated that cross-border WCSB
deliveries will more than double from the current 1.2 million bpd to between 2.6 and 3.6 million
bpd by 2030.


Refineries in PADD III have the capacity to refine over 5 million bpd of crude oil From more
than 40 countries. The top four suppliers are Mexico (21 percent), Venezuela (17 percent), Saudi
Arabia (12 percent), and Nigeria (11 percent). PADD III refinery runs are projected to grow by
at least 500,000 bpd by 2020. However, crude oil imports from Mexico and Venezuela have
been in steady decline and are projected to continue to drop over the next several years, from 2.9
million bpd in 2005 to about 0.8 million bpd by 2020. While the supply of crude oil from Saudi
Arabia appears to be fairly stable, the remaining major PADD 111 suppliers face declining or
uncertain production horizons. The Keystone XL Project would provide an initial capacity to
transport 700.000 bpd of WCSB crude oil, with the ability to increase capacity to 830.000 bpd by




                                                  2
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 41 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 27 of 281



increasing pumping capacity. Increasing U.S. imports of Canadian crude oil would reduce U.S.
imports of foreign oil from sources outside of North America.


The only existing pipeline that provides PADD III refineries access to WCSB crude oil is the
ExxonMobil Pegasus Pipeline. This pipeline has a maximum capacity of 96,000 bpd. Thus,
limited pipeline capacity continues to constrain the supply of WCSB crude oil to PADD III.

Enbridge has recently announced plans to expand its existing pipeline network to provide some
capacity to carry crude oil produced in Canada to the Gulf Coast refining complex in PADD III.
Enbridge's proposed Gulf Coast Access project would ship crude produced in Canada and North
Dakota from Flanagan, Illinois (which is connected to Canadian crude), through a new pipeline
to Cushing, Oklahoma. This line is expected to be in service by mid-2014.

From Cushing, this crude oil would then move to Houston, Texas, on the Seaway Pipeline
system, in which Enbridge recently acquired a 50% interest. Enbridge proposes to reverse the
flow of crude in this pipeline to carry crude from Cushing, Oklahoma, to Houston, Texas. Initial
flow rates would be 150,000 bpd, rising to up to 400,000 bpd by the first quarter of 2013.

An additional purpose of the Keystone XL Pipeline is to transport WCSB heavy crude oil to the
proposed tank farm in Cushing, Oklahoma, in response to the marked demand of refineries in
PADD II for heavy crude oil. Keystone had firm contracts to transport 155,000 bpd of WCSB
crude oil to Cushing, Oklahoma, in the existing Keystone Oil Pipeline. Keystone will transfer
shipment of crude oil under those contracts to the Keystone XL Pipeline.


Finally, Keystone will he providing shippers with the opportunity to access the Keystone XL
Pipeline to transport crude oil from the Williston Basin (including the Bakken field) and from
PADD II to delivery points in PADDs II and III. Shippers in Montana and North Dakota have
committed to transport 65,000 bpd of crude oil on the Keystone XL Pipeline using a proposed
interconnection or "on-ramp" north of Baker, Montana.




                                                3
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 42 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 28 of 281




B. Nature of the Probable Environmental Impacts

The environmental review documents for the Keystone XL Pipeline describe the nature of the
probable environmental impacts, including cumulative effects, that would result from
construction, operation, and decommissioning of the pipeline. The additional environmental
analysis required by the Montana Environmental Policy Act (MEPA) was provided in the
Appendix I of these documents. A summary of these impacts follows.

Greenhouse Gas Emissions


A detailed study of greenhouse gas life-cycle emissions that compared Canadian oil sands crude
with other selected reference crudes was presented in the DEIS. This study included a review of
recent scientific literature on greenhouse gas life-cycle emissions for Canadian oil sands crude,
including extraction, upgrading, transportation, refining, and combustion.

The study's major conclusion was that, throughout its life cycle, oil sands crude, on average,
produces more greenhouse gas than the crude oil it would replace in the U.S. However, the
relative greenhouse gas intensity varies depending on (1) study design factors, such as the
reference crudes (e.g., 2005 U.S. average crude oil, Venezuelan Bachaquero, Middle East Sour,
and Mexican Heavy) selected for comparison with Canadian oil sands crudes, and the timeframe
selected; and (2) study assumptions, such as the extraction method and the mix of crudes that
would be transported by the pipeline.

The Keystone XL Pipeline is not likely to impact the amount of crude oil produced from the oil
sands. However, for illustrative purposes, the study estimated that life-cycle U.S. greenhouse
gas emissions from displacing reference crude oils with Canadian oil sands crude oils imported
through the Keystone XL Pipeline would be between 3 and 21 million metric tons of carbon
dioxide emissions annually. This range is equivalent to annual greenhouse gas emissions from
the combustion of fuels in 588.000 to 4,061,000 passenger vehicles.

In addition, current projections suggest that the amount of energy required to extract all crude



                                                 4
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 43 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 29 of 281



oils is projected to increase over time due to the need to extract oil from ever deeper reservoirs
using more energy intensive techniques. However, while the greenhouse gas intensity of
reference crude oils may trend upward, the projections for the greenhouse gas intensity of
Canadian oil sands crude oils suggests that they may stay relatively constant. Although there is
some uncertainty in the trends for both reference crude oils and oil sands-derived crude oils, on
balance it appears that the gap in greenhouse gas intensity may decrease over time.

Geology and Soils

Geologic Hazards: Potential geologic hazards assessed in the EIS include seismic hazards
(earthquakes), landslides, or subsidence (sink holes). The route extends through relatively flat
and stable areas and the potential for these events is low. The pipeline and its terminal north of
Baker will not cross any known active faults with confirmed surface offsets. A system of older
faults (Brockton-Froid fault system) will be crossed between the Missouri River and Circle,
Montana. Some seismic activity has been recorded along this system or possibly another
unrelated system northeast of the Project. During construction, land clearing could increase the
risk of landslides and erosion. In Montana, landslide risk is likely to be highest between the
Missouri River and the top of the bluff south of the river. Alternative routing has reduced the
distance over which the pipeline will cross this area of landslide topography.

Soils and Sediments: Potential impacts to soils include soil erosion, loss of topsoil, soil
compaction, soil contamination, damage to existing tile drainage systems, subsidence of soils
over the trench, and permanent increases in the proportion of large rocks in the topsoil.
Keystone will use construction procedures, including topsoil segregation methods, that reduce
the likelihood and severity of impacts to soils and sediments and mitigate impacts to the extent
practicable. In addition, DEQ will hold a reclamation and revegetation bond to ensure
reclamation of the Project area. Keystone will also be required to submit and implement a Storm
Water Pollution Prevention Plan pursuant to the Montana Water Quality Act, to minimize the
amount of soil erosion and sediment delivery from the Project. Implementation of provisions in
Keystone's Construction, Mitigation, & Reclamation Plan (CMRP) and DEQ's Environmental
Specifications will reduce the amount of settling, subsidence, and piping where the pipeline
crosses irrigated land. Keystone will repair damage to drainage tile systems, and will implement



                                                  5
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 44 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 30 of 281



measures to alleviate soil compaction in agricultural areas.

Keystone will be responsible for cleaning up spills during construction. During operation
Keystone will be responsible for cleaning up spills under an Emergency Response Plan (ERP)
approved by the U.S. Department of Transportation, Pipeline Hazardous Materials and Safety
Administration (PHMSA) and DEQ guidance.

During reclamation, rock larger than 3 inches will be removed from the surface to approximate
the number of rocks larger than 3 inches in similar settings off the construction right(s)-of-way,
access roads, pipe yards, and contractor yards. Subsurface rocks may work their way to the
surface of the ground at a later date.

With regard to soil temperature, heat will be transferred from the pipeline to surrounding soils.
Modeling of soil temperature increases was conducted assuming a pipeline throughput of
900,000 bpd, a higher flow rate than 830,000 bpd now planned. Consequently, the results of the
modeling may slightly overestimate the changes in soil temperature. The modeled increase in
soil temperature is greatest near the pipeline, and the increase in soil temperature will be less at
the ground surface. Predicted soil temperatures near Glasgow at the ground surface indicate that
surficial soils may warm above freezing about a month earlier than if the pipeline were not
present. In the fall freezing of surficial soils could be delayed by about a week. Surficial soil
temperatures are not expected to vary substantially from baseline conditions from mid May
through the end of October.


Along the pipeline centerline, model results for the Glasgow area indicate that, at a depth of six
inches below the ground surface, soils normally frozen from mid December through mid
February will remain at or above freezing. Increases in soil temperature six inches below the
ground surface will diminish with distance away from the centerline with soil temperatures
reaching background temperatures about 80 feet from the pipeline. This effect may be slightly
more pronounced farther south in Montana.

Water Resources


Groundwater: Many of the aquifers along the route are isolated from the surface due to soil types


                                                   6
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 45 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 31 of 281



and rock layers above the aquifers that prevent or slow downward migration of water, and should
not he affected by the Project. However, shallow or near-surface aquifers are also present along
the route. Construction of the Project may result in temporary to short-term increases in
suspended solids in the shallow aquifers. The risk of dewatering shallow groundwater aquifers
during construction or reducing groundwater quality due to increased sediments in the water will
be localized and temporary to short term.

River and Stream Crossings: In Montana surface water bodies will be crossed using one of two
methods: the dry-cut method, or the horizontal directional drilling (HDD) method. The method
selected will be based on the site-specific characteristics of the crossing location and the
requirements of the permitting agencies as indicated in Appendix L of the Environmental
Specifications.

The dry-cut method, which may involve diverting stream flow around the construction site, will
result in lower increases in turbidity than the open-cut wet method proposed by Keystone.

HDD will be used by Keystone at crossings of the Milk, Missouri, and Yellowstone rivers. HDD
minimizes impacts to the stream or river. Because drilling is performed below the streambed,
the streambed and stream flow are not disturbed. HDD also reduces the potential that deep scour
during flooding would danger pipeline integrity. However, because of the extra equipment
involved, it will increase the amount of ground disturbance in upland areas adjacent to the stream
or river. The risk that drilling fluids could be released into a water body during the drilling
process is small. Keystone is performing additional core drilling at several of the larger stream
crossings to determine if directional drilling is feasible at these crossings. Following completion
of feasibility studies, DEQ will allow directional drilling in place of the dry-cut method if
geologic conditions are favorable.

At all water crossings, Keystone will use vegetative buffer strips, drainage diversion structures,
and sediment harriers, and will limit vegetation clearing to reduce siltation and erosion. After
construction, the right-of-way will be restored and revegetated to reduce the potential for erosion
of the stream bank.

Hydrostatic Test Water: Water used to pressure test the pipeline during construction will he


                                                  7
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 46 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 32 of 281



discharged to upland areas within the same drainage and the quality of water being discharged
will be tested to verify that impacts arc minimized. Keystone must obtain necessary permits
from DNRC prior to diverting water for hydrostatic testing and must not harm the holders of
existing water rights or the use of water reservations..

Wetlands

The Project route crosses emergent, scrub/shrub, and forested wetlands that are under the
jurisdiction of U.S. Army Corps of Engineers (USACE) and applicable state agencies under the
purview of the EPA (the U.S. Environmental Protection Agency) through Sections 401 and 404
of the federal Clean Water Act and the Montana Water Quality Act. Specific plans regarding
wetland avoidance and minimization of impacts at selected stream crossings are included in
DEQ's Environmental Specifications. The development of mitigation to compensate for the
temporary or permanent wetland loss or conversion of forested to emergent wetlands and may be
further developed during the 404/401 permitting process. Construction of the pipeline will affect
wetlands and their functions primarily durin g and immediately after construction activities but
permanent changes also may be possible.

Wetland vegetation communities would, in general, eventually transition back into communities
that are functionally similar to those of the wetlands prior to construction. In emergent wetlands,
the vegetation would typically regenerate quickly. The impact of construction on emergent
wetlands would range from short term to long term in duration and be of minor magnitude. The
impact during operation would be minor. In forested and scrub-shrub wetlands the effects of
construction would be longer because of the period needed to regenerate a mature forest or shrub
community. Trees and shrubs would not be allowed to grow in the right of way, resulting in
minor to moderate impacts to those wetlands for the life of the Project. Keystone is working
with each USACE district to identify wetlands and develop mitigation and compensation for
conversion of forested wetlands to herbaceous wetlands.

Keystone will use construction methods that avoid or minimize impacts to wetlands. These
measures include installing trench breakers and/or sealing the trench to maintain the original
wetland hydrology to avoid draining wetlands, using timber mats to protect wetlands during



                                                   8
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 47 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 33 of 281



construction, and restoring wetland areas to a level consistent with the requirements of the
applicable permits.

Terrestrial Vegetation

The Project crosses primarily grasslands and rangelands, croplands, a few riparian forest areas,
developed lands, and wetlands. After construction, Keystone will restore topsoil, slopes,
contours, and drainage patterns to preconstruction conditions as practicable and will reseed
disturbed areas to restore vegetation cover, prevent erosion, and control noxious weeds.
Keystone will control the introduction and spread of noxious weeds and pests by adhering to
construction and restoration procedures recommended by local, state, and federal agencies.

Native Grasslands and Rangelands: Native mixed shrub rangelands and some grasslands will be
crossed by the Project in Montana. Impacts on native rangeland would range from short to long-
term. Vegetation would be established one to five years after construction and may differ from
adjacent plant communities. Keystone has developed specific construction and reclamation
methods for the Project in consultation with local, state, and federal agencies and local experts to
ensure that sagebrush and native grasses are restored.

Upland and Riparian Forests: Clearing trees in upland and riparian forest communities will result
in long-term impacts for the life of the Project, because of the length of time needed for the
communities to mature and because trees would not be allowed to re-establish in the 30 foot
upland permanent right-of-way. As indicated in Appendix L of the Environmental
Specifications, near certain stream crossings DEQ will require that forested areas within the
construction right-of-way but outside the operational right-of-way be restocked with
cottonwoods. In several of these areas, the landowners have agreed to temporary fencing to help
speed establishment of the newly planted cottonwoods.

Due to increased soil temperatures, enhanced emergence and initial plant growth may be
detected over the pipe centerline in early to mid-spring at northern latitudes, since some plants
are sensitive to increased soil temperatures during this stage of plant development. Positive or
negative effects are unlikely to be measurable later in the growin g season, since post-emergent
plant growth is more influenced by air temperature, day length, and soil moisture than soil


                                                 9
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 48 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 34 of 281



temperature. While it is theoretically possible that heat from the pipeline may dehydrate soil
directly above the trench, the heated trench may absorb water more rapidly than adjacent soils.
The additional water in the trench soil profile will likely cool the soil more rapidly than in
adjacent areas. Ultimately, the thermal effect of the pipeline on plant growth will be secondary
to other environmental conditions. Althou gh heat generated by the pipeline will affect nearby
soils and potentially vegetation, land management practices will greatly influence any
measurable effect of the pipeline. Those practices resulting in greater soil shading from plant
cover may moderate pipeline-generated soil temperature increases.

Wildlife

Big game animals, small game animals and furbearers, waterfowl and game birds, and other
nongame animals use habitats in and around the area crossed by the Keystone XL Pipeline.
Construction will result in the temporary and permanent loss and alteration of habitats that
provide foraging, cover, and breeding habitats for wildlife. Most habitat loss will be temporary
as vegetation cover will be re-established after construction and will be a small percentage of the
habitats available throughout the region crossed by the Project. Loss of shrublands and wooded
habitats could be long term (from 5 to 20 years or more); however, and trees and tall shrubs will
not be allowed to re-establish over the pipeline for inspection and integrity purposes.

Aboveground facilities will result in some permanent habitat loss. Power lines to pump stations
can provide vantage perches for raptors that lead to increased predation on ground nesting birds
and small mammals.

Construction will produce short-term barriers to wildlife movement, direct and indirect mortality,
and reduced survival and reproduction. Habitat alteration and fragmentation caused by
construction of the pipeline and its right-of-way may reduce habitat suitability and use by
wildlife. With the measures identified in DEQ's Environmental Specifications and Keystone's
CMRP, disturbance from construction activities may have moderate local effects on wildlife, if
important remnant habitats are crossed or if sensitive breeding or overwintering periods are not
avoided.

Keystone is working with DEQ, Montana Fish, Wildlife and Parks (FWP), and BLM to


                                                  10
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 49 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 35 of 281



minimize impacts to wildlife during sensitive breeding periods. Measures developed to
minimize impacts to wildlife include development of a Migratory Bird Conservation Plan in
consultation with the U.S. Fish and Wildlife Service (USFWS), removal of litter and garbage
that could attract wildlife, control of unauthorized off-road vehicle access to the construction
right-of-way, and reclamation of native range with native seed mixes. DEQ's Environmental
Specifications contain measures to protect wintering big game animals, sage-grouse and sharp-
tailed grouse during sensitive wintering breeding periods, and species of special concern to the
state. Keystone will provide compensatory mitigation when construction of the pipeline will
occur near greater sage-grouse leks and important greater sage-grouse habitat. Overall, the
impact of construction to wildlife is expected to be minor and will be primarily temporary to
short term. Normal Project operation will result in negligible effects to wildlife.

Fisheries Resources

The route will cross rivers and streams, including perennial and intermittent streams that support
recreational fisheries. Most potential impacts to fisheries resources will occur during
construction and will be temporary to short term. Impacts resulting from construction of stream
crossings include siltation, sedimentation, bank erosion, sediment deposition, short-term delays
in movements of fish, and transport and spread of aquatic invasive animals and plants. Keystone
will minimize vehicle contact with surface waters and clean equipment to prevent transportation
of aquatic invasive animals and plants on equipment.

In Montana, smaller streams will be crossed using dry trenching methods, HDD, or horizontal
boring if water is present. Using these methods will reduce sedimentation and turbidity impacts
normally associated with working in streams when water is still flowing through the stream bed.
Construction at stream crossings can result in destruction of fish that do not avoid the
construction area and can release fine sediments during construction through flowing waters or
after the flow is returned to the stream bed. Sediment will be transported downstream and could
affect fish, other aquatic life, and aquatic habitats through either direct exposure or smothering.
Most stream crossings will be completed in less than two days. Grading and disturbance to
waterbody banks will be minimized such that resulting steam bed disturbance and sediment
impacts will be temporary and minor.
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 50 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 36 of 281



The Milk. Missouri. and Yellowstone rivers will be crossed using the HDD method, which
would install the pipeline well below the active riverbed. As a result, direct disturbance to the
riverbed, fish, aquatic animals and plants, and river banks will be avoided. Keystone has
developed site-specific plans for HDD crossings and will develop site-specific contingency
plans, including preventative measures and a spill response plan, to address unintended releases
of drilling fluids. Additional geotechnical work is ongoing at several other smaller streams,
where it may be more cost effective and less impactinL, to use this crossing method.

Threatened and Endangered Species

The United States Fish and Wildlife Service (USFWS) is responsible for protecting threatened
and endangered species under the Endangered Species Act (ESA). Federally protected
threatened or endangered species that are known or thought to be in the vicinity of the Project in
Montana include pallid sturgeon. interior least tern, piping plover, and possibly black-footed
ferret, and whooping crane.

Pallid sturgeon in Montana are found in the Missouri River between the Marias River and Ft.
Peck Reservoir; between Ft. Peck Dam and the North Dakota state line; and below Intake on the
Yellowstone River. Critical habitat has not been designated for the pallid sturgeon, but sections
of rivers relatively unchanged by dam construction and operation that maintain large, turbid.
free-flowing river characteristics are important in maintaining residual populations of this
species. Suitable habitat within the Missouri and Yellowstone rivers would be crossed by using
HDD; therefore, no direct impacts to pallid sturgeon habitat are expected to occur as a result of
Project construction. Assuming there would be no accidental discharge of drilling mud to the
rivers during the drilling process, there will he no direct effect on habitat for pallid sturgeon.
The intake end of the pump used to divert water for hydrostatic testing will he screened using an
appropriate mesh size to prevent entrainment or entrapment of larval fish or other aquatic
organisms. In the unlikely event of a spill that would enter a river, exposure to crude oil could.
result in adverse toxicological effects to pallid sturgeon. However, adverse effects to pallid
sturgeon are unlikely due to: 1) the low probability of a spill, 2) the low probability of a spill in a
river reach where pallid sturgeon are present, and 3) the low probability of the spill reaching a
river with pallid sturgeon in sufficient amounts to cause toxic effects.



                                                   12
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 51 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 37 of 281



Interior least terns may occur at the Yellowstone River crossing and downstream of the crossing
of the Missouri River. However, none was detected during surveys for the pipeline in Montana.
No critical habitat has been designated for this species. The crossings of these rivers will be
constructed with the horizontal directional drilling method, reducing the direct impacts of
construction on favored gravel bar habitat. There is a slight chance that drilling fluids could
escape during the drilling process and temporarily muddy the gravel bar habitat. Habitat loss or
alteration or oiling of individual birds resulting from a crude oil spill from the pipeline is highly
improbable due to: 1) the low probability of a spill, and 2) the low probability of a spill
coinciding with the presence of least tern individuals. Additional valves are required at the
Yellowstone and Missouri rivers to reduce the volume of oil potentially spilling into these rivers.
Habitat may be altered should there be spills of fuel during diversion of hydrostatic test water.
Additional survey work and restrictions on the timing of construction activities during nesting
and fledging periods, if least terns are found within 0.25 mile of the crossings, should mitigate
impacts due to disturbance from construction. Associated transmission lines for pump stations
will not cross the Yellowstone or Missouri rivers.

Piping plovers may occur near the Yellowstone and Missouri river crossings where suitable
habitat exists. However, no plovers were detected during surveys for the pipeline in Montana.
Critical habitat has been designated for this species at the crossing of the Missouri River. The
crossings of the rivers will be constructed with the HDD method, reducing the direct impacts of
construction on favored gravel bar habitat. There is a slight chance that drilling fluids could
escape during the drilling process and temporarily muddy the gravel bar habitat. Habitat loss or
alteration or oiling of individual birds resulting from a crude oil spill from the pipeline is highly
improbable due to: 1) the low probability of a spill, and 2) the low probability of a spill
coinciding with the presence of piping plover individuals. Additional valves are required at the
Yellowstone and Missouri rivers to reduce the volume of oil potentially spilling into these rivers.
Habitat may be altered should there be spills of fuel during diversion of hydrostatic test water.
Additional survey work and restrictions on the timing of construction activities during nesting
and fledging periods, if piping plovers are found within 0.25 mile of the crossings, should
mitigate impacts due to disturbance from construction. Associated transmission lines for pump
stations will not cross the Yellowstone or Missouri rivers.




                                                  13
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 52 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 38 of 281



The Project in Montana is west of the primary whooping crane migration pathway. However,
individual birds can be found outside the primary movement corridor and could possibly occur
within the Project area in Montana during spring and fall migration. No critical habitat has been
identified for whooping cranes near the pipeline in Montana. Possible areas used by whooping
cranes during migration would include major river systems and their associated wetlands and
shallow areas of reservoirs and other lacustrine wetlands. The Yellowstone River may be a
stopping-over point during migration. The crossing of the Yellowstone River will be constructed
with the FIDD method reducing the direct impacts of construction. There is a slight chance that
drilling fluids could escape during the drilling process and temporarily muddy habitat. There is
only a remote chance that a whooping crane would collide with one of the associated
transmission lines, because of the low number of birds, and because the associated transmission
lines avoid preferred habitats. Habitat loss or alteration resulting from a crude oil spill from the
pipeline is unlikely due to: 1) the low probability of a spill, and 2) the low probability of a spill
coinciding with the presence of individual whooping cranes. Habitat may be altered should there
be spills of fuel during diversion of hydrostatic test water. Additional survey work and
restrictions on the timing of construction activities during spring and fall migration periods,
should whooping cranes be found, would mitigate disturbance related impacts. If whooping
cranes are found during this period, equipment will not be.started until whooping cranes leave
the area by mid-morning.

The pipeline will not cross areas in Montana inhabited by non-essential experimental populations
of black-footed ferrets. Black-footed ferrets are mostly dependent on prairie dogs for food and
use their burrows for shelter. The one prairie dog colony near the project in Montana is too
small to support black—footed ferrets. Should a black-footed ferret exist near the project, adverse
effects could include habitat loss, habitat alteration, habitat fragmentation, and mortality. There
is a slight chance that heat from the pipeline could affect vegetation. Habitat loss or alteration
resulting from a crude oil spill from the pipeline is unlikely due to: 1) the low probability of a
spill, 2) the low probability of a spill coinciding with the presence of black-footed ferrets, and 3)
the low probability of a ferret contacting the spilled product.




                                                   14
  Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 53 of 110
     Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 39 of 281



Cultural Resources

DOS, in coordination with consulting parties, has minimized the potential for adverse effects to
historic properties along the Area of Potential Effect (APE) of the Project by the development of
avoidance and mitigation measures. Since 2008, DOS has consulted with Indian tribes, State
Historic Preservation Officers (SHPO), federal agencies, state agencies, and local agencies under
Section 106 of the National Historic Preservation Act. As part of this effort, DOS initially
contacted over 95 Indian tribes to find out their level of interest in becoming consulting parties.
DOS also conducted Section 106 government-to-government consultation with the consulting
parties for the Project. DOS also invited the consulting tribes to prepare Traditional Cultural
Property studies as part of the lead agency responsibilities for the identification, evaluation, and
mitigation of historic properties.

A Programmatic Agreement has been executed by DOS in consultation with the parties and
DEQ. The Programmatic Agreement establishes a procedure for the further identification,
evaluation, mitigation, and treatment of historic properties. The Advisory Council on Historic
Preservation participated in the development of this agreement with DOS and the other
consulting parties. As part of this agreement, a Tribal Monitoring Plan, a Historic Trails and
Archaeological Monitoring Plan, and an Open Trench Monitoring Plan were also developed. If
previously unidentified archaeological sites are encountered during construction of the Project,
Keystone, DOS, and the consulting parties will follow the procedures described in the
Unanticipated Discovery Plans.

Paleontological Resources

DEQ, in coordination with the DOS, BLM, SHPO, DNRC, and Keystone, has minimized the
potential for impacts to paleontological resources along the APE of the Project by the
development of avoidance and mitigation measures.

A Paleontological Memorandum of Understanding (MOU) was developed by DEQ in
consultation with the parties. The MOU establishes procedures for the further identification,
evaluation, mitigation, and treatment of paleontological resources. As part of this agreement, a
Paleontological Resource Mitigation Plan has been developed. The mitigation plan specifies the


                                                  15
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 54 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 40 of 281


precise locations within the Project APE where monitoring is required and will describe
procedures for fossil salvage and paleontological data recordation for non-extensive, isolated,
scientifically significant fossil discoveries. The mitigation plan includes agency or land owner
notification procedures, as appropriate, and procedures that construction personnel should follow
in the event that an unexpected fossil discovery is made in an area that is not monitored by a
paleontologist. The mitigation plan also includes procedures to be followed in the event of an
extensive paleontological discovery. The MOU will be fully executed by the DOS upon a final
decision on the Project Presidential permit.

Air Quality and Noise


Air Quality: Air quality impacts from construction will include emissions from construction
equipment, temporary fuel transfer systems, fuel storage tanks, and dust and smoke from open
burning. Most of these emissions will occur only intermittently, will be limited to active
construction areas, and will be controlled to the extent required by state and local agencies.

All pump stations will be electrically powered by local utility providers. During normal
operation there will be minor emissions from valves and pumping equipment at the pump
stations. There will also be low levels of emissions from mobile sources and low levels of
emissions from tanks at the interconnection point planned north of Baker. The Project will not
cause or contribute to a violation of any federal, state, or local air quality standards, and it will
not require a Clean Air Act Title V operating permit.

Noise: During construction, there will be intermittent, temporary, and localized increases in
sound levels, as construction activities move through an area. To reduce construction noise
impacts, Keystone will limit the hours during which activities with high-decibel noise levels are
conducted in residential areas. Noise impacts associated with construction will be minor and
temporary.

During operation, sound levels within 2,300 feet of pump stations will increase. Outside of this
distance, noise levels will remain at existing sound levels. DEQ's Environmental Specifications
place limits on sound levels near pump stations, unless the affected landowner waives this
requirement.


                                                   16
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 55 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 41 of 281



Land Use, Recreation, and Visual Resources


Land use: Of the 285 miles of land crossed in Montana, 208 miles of privately owned lands will
be affected during construction of the pipeline. Approximately 404 acres of state lands will be
impacted during construction, along with about 47 miles of federal lands.

After construction, nearly all agricultural land and rangeland along the right-of-way will be
returned to production with little impact on production levels in the long term. However, there
will be restrictions on growing woody vegetation and installing structures within the 50-foot-
wide right-of-way. Keystone has agreed to compensate landowners for crop losses on a case-by-
case basis.

About 10 miles of the pipeline will cross lands that are part of the Conservation Reserve
Program. The Project is not expected to affect landowner ability to participate in that program.

Keystone will use construction measures designed to reduce impacts to existing land uses, such
as topsoil protection, avoiding interference with irrigation systems except when necessary,
reducing construction time in irrigated areas, repairing or restoring drain tiles, restoring disturbed
areas with custom seed mixes to approximate existing vegetation, providing access to rangeland
during construction, installing temporary fences in some areas as needed with gates around
construction areas to prevent injury to livestock or workers, providing trench crossing areas to
allow livestock and wildlife to cross the trench safely, and controlling noise and dust.

Recreation: Operation of the Project will not affect recreational resources, national or state parks,
or users of those resources. Keystone will cooperate with private landowners and with federal,
state, and local agencies, to reduce the conflict between recreational users and Project
construction.

Visual Resources: During construction, there will be visual impacts associated with activities
along the right-of-way, such as clearing, trenching, pipe storage, and installing above-ground
structures. Most of the visual impacts of the pipeline corridor in agricultural and rangeland areas
will he substantially reduced with restoration and revegetation. Long-term visual impacts will
occur in a few riparian zones, where tall vegetation is not allowed to grow over the trench, where



                                                  17
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 56 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 42 of 281



above ground structures, such as valves, transmission lines, power supplies, and pump stations,
will remain visible after reclamation. Keystone will install vegetative buffers around the pump
stations to reduce the visual impacts of those facilities. Overall, the visual impacts of the Project
will be minor to moderate.

Socioeconomics

The Project will generate direct and indirect economic benefits for Montana. During
construction. local employment, taxes on worker income, spendin g by construction workers, and
spending on construction goods and services will result in temporary, positive socioeconomic
impacts. Construction of the Project in Montana will occur in four construction spreads. Each
spread will require six to nine months to complete, including mobilization and demobilization.
The Project will require construction of six pump stations in Montana, with each pump station
anticipated to be constructed in 18 to 24 months. Keystone anticipates a maximum construction
workforce of 500 to 600 personnel for each spread and 20 to 30 for each pump station.

Keystone will attempt to hire local construction workers to the extent practicable. If a sufficient
number of qualified workers were available, Keystone estimates that approximately 10 to 15
percent of the workforce might be hired from the local pool of construction workers for each
pipeline spread (about 50 to 90 workers per spread) and each pump station (about two to four
workers per pump station). If this is correct, approximately 210 to 380 Montana workers could
work on the line during the construction phase. These will be short-term jobs that would end
after construction of the pipeline and pump stations. Local hires from Montana could be fewer
than 210 workers due to labor shortages caused by the current oil boom in northeastern Montana
and western North Dakota.

Operation of the Project will require approximately four to ei ght permanent employees in
Montana. During operation, activities associated with maintenance, monitoring, and repair of the
Project will generate a demand for goods and services, including electrical power, that will result
in a long-term economic benefit to the region. This benefit will likely be very small compared to
the entire economic activity in the region.




                                                  18
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 57 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 43 of 281



Once constructed, the Project will generate long-term property tax revenues for the counties
traversed by the pipeline that will last for the life of the Project. The Project will generate
approximately $63 million in annual property tax revenues in Montana, or about 151 percent of
the property taxes collected in 2006 in the six counties crossed. The magnitude of the impact
will vary from county to county. In some counties, property tax revenue collected will more than
double as a result of the line.

Adverse socio-economic impacts during construction could include temporary increases in the
need for public services, disruption of local transportation corridors, stresses on local
populations, and reduced availability of transient housing. Keystone anticipates constructing two
temporary work camps in Montana to minimize impacts to transient housing and public services
in those areas.

Cumulative Impacts

The analysis of cumulative impacts combined the potential impacts of the Project with the
impacts of past, present, and related future actions in the vicinity of the route. This assessment
included consideration of the many existing pipelines, electrical transmission lines, and
roadways, as well as other linear projects that are under construction, planned, or proposed near
the route. The analysis also included existing and likely energy development projects.

During construction, the Project will contribute to cumulative dust and noise generation, loss of
vegetation or crop cover, and minor localized traffic disruptions where other linear projects are
under construction at the same time and are in the vicinity of the route.

One of the primary contributions to cumulative effects during operation will be emissions from
storage tanks. However, the Project and all other petroleum storage projects will have to comply
with the emissions limitations of air quality permits. Where Project-related aboveground
facilities and visible rights-of-way are present along with those of other projects, there will be
cumulative effects to visual resources. Other cumulative impacts associated with operation
include changes in land use, terrestrial vegetation, wetland function, and wildlife habitat, as well
as increases in tax revenues and employment. Where the pump stations or compressor stations
of other pipeline systems are in the vicinity of the pump stations for the Project, there will also


                                                   19
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 58 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 44 of 281



be cumulative noise impacts.

An increase in the development of wind power projects in the central plains region, as well as
increased need for electrical power, is likely to increase the number of electrical transmission
lines in the vicinity of the route. If the construction of power distribution or transmission lines in
the vicinity of the route overlaps with construction of the Project, short-term cumulative impacts
associated with noise, dust, and general construction activity could occur. Likely cumulative
impacts of the Project and operation of new transmission lines include viewshed degradation,
changes to land uses and vegetation, and impacts to birds.

The probable impacts to all resources (including land use, geology, soils, safety, water, wetlands,
vegetation, wildlife, fish, special status species, air quality, noise, socioeconomics,
paleontological resources, cultural resources, transportation. utilities, and visual resources) are
described in detail in Section 3.14 of the Final EIS.

C. Minimization of Adverse Environmental Impacts:


Construction and operation of the pipeline as proposed in the Construction, Mitigation, and
Reclamation Plan (CMR) with modifications made by DEQ in the environmental specifications
minimize adverse environmental impacts considering the state of available technology and the
nature and economics of the various alternatives. See Table 1.


In addition to the measures described below, measures to minimize impacts include development
of a Migratory Bird Conservation Plan in consultation with the USFWS and removal of litter and
garbage that could attract wildlife.


For listed threatened or endangered species, development and implementation of a spill
containment and contingency plan is required by federal pipeline safety agencies. For interior
least terns and piping plovers, if they arc found nesting during surveys, timing restrictions would
apply during the nesting season until young have fledged. Similarly, construction timing
restrictions would be applied if whooping cranes are detected during surveys.




                                                  20
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 59 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 45 of 281




Table 1. Summary of measures to minimize impacts.

Type of Impact      Measures to Minimize Impacts
                    Measure Number in CMRP and brief      Measure Number or Appendix in DEQ
                    description                           Environmental Specifications and brief description
Geology and Soils
                    2.7 Indicates that construction       1.1.1 Construction timing is to be planned to
                    vehicles shall be confined to         minimize impacts.
                    designated roads.                     2.1.7 Requires special soil handling in areas
                    2.15 addresses off road vehicle       susceptible to erosion.
                    control.                              2.7.1, 2.7.2, 2.7.3, 2.7.4 Indicate that construction
                    4.4 and 4.5 address temporary         of off ROW access roads will be minimized.
                    erosion control measures and slope    2.7.5 and 2.7.6 Require erosion control on access
                    breakers.                             roads.
                    4.11.5.1 describes how trench         2.7.7 Requires preservation of soil during any
                    breakers will be used on steep        construction related snow removal.
                    slopes to limit trenchline erosion.   2.8.2 Prohibits unauthorized cross country travel.
                    Water bars are described in           2.9.2, 2.9.3, and 2.9.4 Indicate that vegetation
                    4.11.5.2. Mulching would be used      clearing is to be minimized where grading is not
                    on all areas with high erosion        required.
                    potential and on slopes greater       2.9.6 Requires that the amount of soil in burn piles
                    than 8 percent unless otherwise       be minimized.
                    approved based on site-specific       2.10.1 Requires that the Storm Water Pollution
                    conditions. Erosion control matting   Prevention Plan be followed.
                    will be used in some areas as         3.1.1 and 3.1.2 Specify timelines for backfilling
   Soil erosion
                    ii ndicated in 4.11.5.4.              and installation of erosion control structures.
and topsoil loss
                                                          3.2.1 Indicates that restoration, reclamation, and
                                                          revegetation are required to meet vegetative
                                                          cover standards.
                                                          3.2.2 Requires that temporary roads be closed
                                                          and, unless requested by the landowner, these
                                                          roads shall be revegetated.
                                                          3.2.3 Requires that streambanks be restored at a
                                                          stable angle of repose.
                                                          3.2.4 Contains restrictions on side-casting of waste
                                                          from access roads.
                                                          Section 3.3 addresses follow-up reclamation
                                                          monitoring.
                                                          4.2.1 Requires correction of erosion problems
                                                          during maintenance.
                                                          4.1 Addresses repair of areas subject to settling
                                                          and related post-construction maladies.
                                                          Section 5 addresses decommissioning and
                                                          abandonment.

            Soil    2.7 Construction vehicles shall be    2.3.2 Restricts construction to times when soil




                                                     21
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 60 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 46 of 281



  compaction      confined to designated roads.           rutting will be less than 4" outside of areas that
   and rutting    2.15 addresses off road vehicle         have been stripped of topsoil.
                  control.                                3.2.8 through 3.2.10 address required alleviation
                  2.18 addresses restrictions for wet     of soil compaction.
                  conditions in cultivated agricultural   4.2.1 Requires that operation and maintenance
                  areas when rutting and compaction       inspections be completed using ground vehicles
                  may occur and 4.4 requires use of       during dry or frozen conditions if possible.
                  matting in certain instances. 4.6
                  indicates additional methods to
                  reduce compaction on the working
                  side of the trench during pipeline
                  stringing. 4.11.1 indicates that
                  compaction will typically be relieved
                  in subsoils that have received
                  substantial construction traffic and
                  methods to accomplish this end are
                  described.
                  4.3 addresses topsoil removal and       2.1.4 and 2.1.8 Require topsoil to be segregated
                  storage to reduce mixing of soil        from subsoil.
                  horizons. 4.7 provides further          2.1.8 Addresses the width of topsoil stripping.
                  guidance on preventing mixing of        2.1.5,2.1.6, and 2.1.7 Address alternative soil
                  soil horizons during trenching.         handling of sensitive soils.
    Soil mixing   4.10 indicates that subsoil should      2.3.2 Restricts construction when ruts greater than
                  not be permanently placed on            4" are causing soil mixing outside of areas where
                  topsoil.                                soil has been stripped.
                                                          3.2.4 Restricts side-casting of waste from access
                                                          roads on very steep slopes.

                  4.4 indicates that grading will be      2.1.1 Requires preservation of landscape contours.
                  undertaken with the understanding       3.1.4 Requires reclamation of temporary work
                  that original contours and drainage     areas blend with existing topography.
                  patterns shall be re-established to     3.1.5 Requires repairs of subsidence.
                  the extent practicable. 4.10            3.2.6 Restricts rocks and boulders greater than 3
                  indicates that cleanup activities       inches from being left on the ROW.
                  would be to prepare the ROW and         4.1 Requires repair of areas subject to settling and
  Alteration of
                  other disturbed areas to                related post-construction impacts.
   topography
                  approximate pre-activity ground         In Appendix 1 a winterization plan is required if
                  contours and that surface drainage      reclamation cannot be completed until the spring
                  patterns shall be restored.             following a construction season. To ensure that
                  4.11.2 addresses rock removal prior     backfilled materials are adequately compacted,
                  to and after topsoil replacement.       construction will not occur when spoils and soils
                                                          are frozen unless otherwise permitted by the state
                                                          inspector.
                  Maximum pressures and
 Increased soil   throughput have been reduced
 temperatures     which should slightly reduce
                  expected temperature increases.
Contamination     Section 3.0 addresses spill             Appendix M contains a required Hazardous



                                                    22
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 61 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 47 of 281



     from spills   prevention and containment during        Materials Management Plan for construction and a
                   both construction and operations.        Spill Prevention, Control and Countermeasure Plan
                   Federal agencies require a spill plan    for construction.
                   during pipeline operations.
Water Resources
                   2.7 Construction vehicles shall be       2.10.2 Prohibits open-cut stream crossings if water
                   confined to designated roads.            is present.
                   2.15 addresses off road vehicle          2.10.3 Requires inspections and special measures
                   control. Section 7 describes             at perennial streams.
                   construction methods to reduce           2.10.5 Requires temporary bridges, fords, and
                   impacts in and near waterbodies.         culverts to reduce stream bank damage.
                                                            Culverts or other methods and proper culvert
                                                            sizing must be used on permanent roads where fill
                                                            may wash out during project life.
                                                            2.10.6 Restricts streambed materials from being
 Sedimentation
                                                            used for backfill or road surfacing.
                                                            2.10.8 Restricts in-stream blasting.
                                                            2.10.16 Prohibits point discharges to state waters
                                                            and trenching dewatering without permits.
                                                            Section 5 addresses decommissioning and/or
                                                            abandonment.
                                                            Appendix L addresses special requirements at
                                                            selected stream crossings.
                                                            Note that DEQ requires the Project to file required
                                                            storm water pollution prevention plans.
                   4.5.3 indicates that trench plugs will   2.10.7 Requires trench breakers to control the
                   be used at waterbody and wetland         flow of water within the trench.
                   crossings. Impacts to underground        Section 5 addresses decommissioning or
  Alteration of
                   drainage tiles, if they are              abandonment.
  groundwater
                   encountered, are described in            Appendix D requires implementation of a
      flow and
                   section 5.1.                             groundwater monitoring plan for wells and springs
         quality
                                                            within 100 feet of the ROW. It also requires
                                                            restoration or compensation measures for any
                                                            wells or springs affected by pipeline construction.
                   4.10 indicates that cleanup              2.10.12 Requires that instream flows be
                   activities would be to prepare the       maintained at required rates on selected water
                   ROW and other disturbed areas to         courses.
                   approximate pre-activity ground          2.10.13 Requires DEQ approval of hydrostatic test
                   contours and that surface drainage       discharge plan and Appendix F will contain this
                   patterns shall be restored. 4.11.5.1     plan.
   Alteration of
                   describes how trench breakers will       2.10.19 Prohibits alteration of flow patterns after
   surface flow
                   be used on steep slopes to limit         final reclamation except for erosion control.
                   trenchline erosion. Water bars are       4.1 Requires repair of areas subject to settling and
                   described in 4.11.5.2. Section 8         related post-construction impacts.
                   addresses methods to be used             Section 5 addresses decommissioning or
                   during hydrostatic testing which will    abandonment.
                   minimize impacts.




                                                      23
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 62 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 48 of 281



                   2.10 and 2.11 address waste and          2.10.14 Requires spill reporting and cleanup.
                    hazardous waste handling and            2.10.18 Prohibits addition of biocides and
                   disposal.                                chemicals to hydrostatic test waters and requires
                   4.7.1 contains measures to reduce        testing of hydrostatic test water being discharged.
Spills and water impacts from trench dewatering             2.13.1 through 2.13.7 Contain requirements for
          quality and use of well points while 4.9          proper disposal of wastes.
       alteration contains measures to pump water           Appendix M contains a Hazardous Materials
                   from the trench.                         Management Plan for construction and Spill
                                                            Prevention, Control and Countermeasure Plan for
                                                            construction.

Wetlands
                   4.5.3 indicates that trench plugs will   Appendix A contains measures to reduce the
                   be used at waterbody and wetland         spread of aquatic nuisance species in streams and
                   crossings. Section 6 describes           other wetlands.
                   methods to minimize impacts to           Appendix A requires that monitoring occur at
                   wetlands and section 7 identifies        depressional wetlands of Prairie Potholes Region
                   methods to reduce impacts to             and mitigation or compensation be provided to
                   riparian areas.                          the landowner or land managing agency for
                                                            wetlands that no longer pond water after pipeline
                                                            construction.
                                                            Appendix L contains site specific measures for
                                                            selected streams and adjacent wetlands.
Terrestrial Vegetation
                   2.7 Construction vehicles shall be       1.1.1 Construction timing is to be planned to
                   confined to designated roads.            minimize impacts.
                   2.15 addresses off road vehicle          2.7.1, 2.7.2, 2.7.3, and 2.7.4 Indicate that
                   control. Tree and brush clearing         construction of Off ROW access roads will be
                   would be required in a few riparian      minimized.
   Clearing and    areas and 4.13 describes methods         4.2.2 During operation, shrubs up to three feet tall
      alteration   that would be used so that               shall be allowed except for an area 10 feet wide
                   construction has a minimal impact.       directly over the trench. Landowners may request
                   Section 6 describes methods to           that shrubs be removed.
                   minimize impacts to wetlands and
                   section 7 identifies methods to
                   reduce impacts to riparian areas.
                   2.16 addresses fire prevention and       2.12.1 Compliance with a Fire Prevention and
                   control.                                 Suppression Plan is required.
                                                            Appendix N contains a Fire Prevention and
            Fire
                                                            Suppression Plan.
                                                            Appendix 0 DEQ must approve a Burning Plan and
                                                            Fire Plan.
                   2.13 addresses weed control. 2.7         4.4.1 Weeds shall be controlled as directed by
                   indicates that construction vehicles     local weed control boards.
        Weeds
                   shall be confined to designated          In addition, 4.4.2 through 4.4.7 address weed
                   roads.                                   control and monitoring.
                   2.15 addresses off road vehicle          Appendix K will include the required Noxious




                                                     24
            Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 63 of 110
               Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 49 of 281



                         control.                                Weed Management Plan.
                         4.11 indicates that the objectives of   3.2.1 Restoration, reclamation, and revegetation
                         reclamation and revegetation are to     are required to meet vegetative cover standards.
                         return the disturbed areas to           3.2.2 Temporary roads shall be closed unless
                         approximately pre-construction use      requested by the landowner. These roads shall be
                         and capacity and provides details on    revegetated.
                         seed mix selection criteria, seed       3.2.7 Specific seed mixes are required for
                         viability, timing and conditions for    challenging soil conditions.
           Revegetation seeding, and acceptable methods          Section 3.3 addresses follow-up monitoring.
                         for seeding.                            4.1 Requires repair of areas subject to settling and
                                                                 related post-construction impacts.
                                                                 Appendix I will contain a rehabilitation plan
                                                                 addressing erosion control, reclamation, and
                                                                 revegetation.
                                                                 Section 5 addresses decommissioning and/or
                                                                 abandonment.
         Wildlife
                                                                 Appendix A requires surveys for sage grouse and
                                                                 sharp-tailed grouse, construction timing
                                                                 restrictions near leks and special measures for any
                                                                 lek found within the construction ROW, as well as
                                                                 measures to reduce the mound over the trench
                                                                 which may increase predation of these species. It
               Sage and                                          also requires a compensatory mitigation package,
             sharp-tailed                                        and a follow-up monitoring study for sage grouse.
                  grouse                                         During operations inspection overflights are
                                                                 restricted to afternoons during the sage grouse
                                                                 breeding and rearing season as practicable. Unless
                                                                 otherwise requested by landowners, revegetation
                                                                 efforts would favor the establishment of silver
                                                                 sagebrush and big sagebrush as compatible with
                                                                 other land uses.
Wintering mule                                                   Construction timing restrictions would apply to
           deer and                                              winter ranges for mule deer and pronghorn
          Pronghorn                                              antelope.
           antelope
                                                                 In Appendix A, surveys and construction timing
                                                                 restrictions are required to protect Sprague's pipit,
                                                                 construction timing restrictions would be required
                                                                 near mountain plover nests and breeding
              Species of                                         mountain plovers, den surveys would be required
         special concern                                         for swift fox and when found, construction timing
            in Montana                                           restrictions would apply, likewise surveys and
                                                                 timing restrictions would apply to nesting bald
                                                                 eagles, golden eagles, ferruginous hawks, and
                                                                 other raptor species. Great blue heron rookeries
                                                                 should be avoided by 500 feet. Construction




                                                          25
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 64 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 50 of 281



                                         timing restrictions would apply if a hog-nosed
                                         snake or milksnake hibernaculum is found.
                                         Opening size of erosion control netting is
                                         restricted to not less than 2 inches to protect small
                                         animals, native vegetation mixes are favored and
                                         growth of non-native species such as cheatgrass
                                         and noxious weedsis discouraged in revegetation
                                         efforts. Surveys of suitable habitat are required to
                                         detect maternity roosts for fringed myotis, long-
                                         eared myotis, and Townsend's big-eared bat
                                         (species of bats) roost trees. Roost trees would be
                                         avoided if possible.
Fisheries
Fish                                     Special requirements at stream crossings are listed
                                         in Appendix L.
                                         2.10.2 Open-cut stream crossings prohibited if
                                         water is present.
                                         2.10.3 Requires on-site inspections and special
                                         requirements at perennial streams.
                                         2.10.5 Requires temporary bridges, fords, and
                                         culverts to reduce stream bank damage.
                                         Permanent roads are to use culverts or other
                                         methods where fill may wash out during project
                                         life, and proper culvert sizing.
                                         2.10.6 Streambed materials will not be used for
                                         backfill or road surfacing.
                                         2.10.8 Requires restrictions on in-stream blasting.
                                         2.10.12 Instream flows to be maintained at
                                         required rates on selected water courses.
                                         2.10.13 Approval of hydrostatic test plan required.
                                         2.10.16 Point discharges to state waters and
                                         trenching dewatering prohibited without permits.
                                         2.10.12 Instream flows to be maintained at
                                         required rates on selected water courses.
                                         2.10.13 Approval of hydrostatic test plan required
                                         Section 5 addresses decommissioning or
                                         abandonment.
                                         Appendix A contains measures to reduce the
                                         spread of aquatic nuisance species.
                                         Appendix F will contain a Hydrostatic Test
                                         Discharge Plan.
                                         Appendix L includes special requirements at
                                         selected stream crossings.
Threatened and endangered species
                                         Appendix A requires surveys for interior least terns
                                         and construction timing restrictions are required if
                                         they are found. Horizontal directionally drilled
                                         crossings are required on the Milk, Missouri, and



                                    26
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 65 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 51 of 281



                                                          Yellowstone rivers to protect pallid sturgeon,
                                                          interior least tern, and piping plover habitats.
Cultural Resources
                  2.19-Cultural Resources                 2.11.1 All construction activities shall be
                                                          conducted in accordance with the PA in Appendix
                                                          G for Historic Properties and inadvertent
                                                          discoveries. For Historic Properties where impacts
                                                          cannot be avoided, plans shall be developed per
                                                          the PA in consultation with all interested parties.



Paleontological Resources
                                                          2.11.2 Prior to and during construction activities,
                                                          the OWNER shall handle paleontological resources
                                                          in accordance with the MOU and Paleontological
                                                          Treatment Plan set forth in Appendix H.
Air Quality and Noise
Air Quality       2.16 Addresses fire prevention and      2.12.1 Requires compliance with Fire Prevention
                  control measures.                       and Suppression Plan.
                                                          2.12.3 Requires a permit for refuse burning.

Noise             2.12 Addresses minimization of          2.4.1 Noise levels near pump stations shall not
                  noise during non-daylight hours and     exceed 60 decibels during operation unless waived
                  within 1 mile of residences.            by the landowner.
Land Use, Recreation, and Visual Resources
Existing          2.5 Addresses compensation of           2.5.3 Construction is to be conducted to limit
property          landowners for construction related     damage to existing property.
protections       damage and any potential future         2.5.5 Requires notification of potential damage to
                  damage.                                 property.
Livestock         2.7 and 4.12 Describe methods for       2.5.4 through 2.5.8 Address minimizing impacts to
                  controlling livestock during            livestock.
                  construction and seeding
                  rangeland.
Traffic controls, 2.7 Roadways are to be marked for       2.6 and 2.8.5 Requirements for managing traffic
Dust control,     project use.                            during construction.
Garbage           2.14 and 4.14.1 Address                 Appendix Q contains dust control requirements.
                  minimization of dust.                   2.1.3 Requires trash and debris to be regularly
                  4.12 — Litter and garbage removed       removed.
                  daily.
Interference                                              4.3.1 Interference will be corrected.
with radio, TV
or other
stationary
communication
systems
Agriculture       2.8 — Aboveground facilities shall be   3.2.6 Rocks greater than 3 inches on the surface of
                  placed as reasonably possible to not    the ROW will removed following construction or



                                                   27
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 66 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 52 of 281



           hinder ongoing agricultural                be similar what is present on adjacent undisturbed
           activities                                 land.
           2.18 — Restrict certain activities in      Appendix A If existing water lines need to be
           cultivated land during excessively         relocated, KXL will be responsible for the
           wet soil conditions                        relocation and cost.
           4.1 — Interference with irrigation         Appendix A If requested, KXL will bore irrigation
           systems                                    ditch and canal crossings.
                     If feasible, temporary           Appendix A — Irrigated fields, ditches, canals and
                     measure shall be                 dikes to be restored to a state that existed prior to
                     implemented to allow for         construction.
                     irrigation during
                     construction.
                     If construction interrupts an
                     operational irrigation
                     system, the landowner and
                     KXL shall develop an
                     acceptable amount of time
                     the system may be out of
                     service.
                     If stopping irrigation results
                     in crop damages, the
                     landowner will be
                     compensated for those
                     damages.
                     If irrigation ditches need to
                     be stopped, the length of
                     time of the stoppage will be
                     the time to install the pipe.
           4.16 — KXL will be responsible for
           irrigation system repairs that fail.
           4.2 — If crops are present, they will
           be mowed to ground level unless a
           landowner agreement differs.
           4.2 — Burning is prohibited on
           cultivated land.
           4.4 and 4.11.7— Agricultural area
           with terraces will be surveyed and
           the survey information will be used
           for minimizing impacts and
           reclaiming terraces.
           4.16 — Trench depressions will
           repaired expediently as practicable
           4.16 — When requested, KXL will
           monitor yield of land impacted by
           construction with help of an
           agricultural specialist. If reduced
           yields are found, KXL will
           compensate and implement


                                               28
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 67 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 53 of 281



                  procedures to return the land to
                  equivalent capability.
                  5.0 to 5.6 — Procedures to minimize
                  impacts to drain tiles.
Residential and   4.14 — Procedures to minimize
Commercial/In     impacts to residential and
dustrial Areas    commercial areas.
Recreation
Recreational      2.3 — Coordinate with managers of
lands             public lands to reduce conflicts
                  between construction and
                  recreational uses.
Visual            4.14.1 Preservation of mature trees     2.1.1 Preservation of the natural landscape.
Resources         and landscaping in existing              2.1.9 Preservation of vegetation adjacent to the
                  residential and commercial areas.       right-of-way.
                                                          4.1.4 Painting or treating permanent above-
                                                          ground facilities to blend with natural
                                                          surroundings.
Socioeconomics
Reduced           FEIS page 3.10-56 Construction of
availability of   temporary work camps in rural
transient         areas within Montana and South
housing and       Dakota to meet housing needs of
increased need    the construction work force.
for public
services
Disruption of     4.14.1 Maintaining access and           2.6 Traffic Control
local             traffic flow during construction
transportation
corridors
Stresses on                                               Appendix A Sensitive Areas — Public liaison officer
local                                                     to resolve complaints or problems of landowners,
populations                                               local communities and residents.


C. Minimization of adverse environmental impacts (continued)
1. The expected net present value of costs, including monetary costs of construction to the
applicant, external monetary costs, and the value of reasonably quantifiable environmental
impacts is lower for the Project than for any other available alternative that could meet the
finding of need. Other available non-construction alternatives considered include: existing or
expanding pipeline systems, pipeline systems that have been proposed or announced, and non-
pipeline systems such as tank trucks, railroad tank cars, and barges and marine tankers to
transport Canadian heavy crude oil to Gulf Coast refineries.




                                                     29
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 68 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 54 of 281




None of the pipeline systems considered would be capable of transporting Canadian crude oil to
Gulf Coast delivery points and also provide an on-ramp for domestic crude production from
Montana and North Dakota. Therefore, they would not meet the purpose of the Project. A
combination of the pipeline systems considered could, over time, deliver Canadian oil sands
crude oil in volumes similar to the volumes that will be transported by the Project. However,
that would not meet the near-term need for heavy crude oil at the Gul [Coast refineries.
Expanding the pipeline systems that were considered to meet the purpose of the Project or
construction of new components or a combination of those systems would result in impacts
similar to those of the Project.


The trucking alternative would add substantial congestion to highways in all states along the
route selected, particularly at and near the border crossing and in the vicinity of the delivery
points. At those locations, it is likely that there would be significant impacts to the existing
transportation systems. Trucking would also result in substantially higher greenhouse gas
emissions and a higher risk of accidents than transport by pipeline. Development of a rail system
to transport the volume of crude oil that would be transported by the Project would likely
produce less impact from construction than would the Project, because it could be done using
existing tracks. However, there would be greater safety concerns and greater impacts during
operation, including higher energy use and greenhouse emissions, greater noise impacts, and
greater direct and indirect effects on many more communities than the Project.

   Environmental impacts that could not be quantified in monetary terms were considered.
These impacts were not adverse enough to alter DEQ's determination that the selected location
and design for the pipeline minimizes the net present value of costs among alternatives.

   Measures proposed by Keystone to minimize adverse environmental impacts are set forth in
Attachment I A (revised CMRP) that is incorporated by reference as enforceable provisions of
this Certificate of Compliance. Environmental specifications developed by DEQ to minimize
adverse environmental impacts are set forth in Attachment 113, which is incorporated by
reference as enforceable provisions of this Certificate of Compliance. Should there be a conflict
between the measures developed by Keystone, measures required by federal agencies, and the


                                                  30
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 69 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 55 of 281



environmental specifications developed by DEQ, the more environmentally protective provision
will apply. l'he costs associated with the mitigation measures included in the environmental
specifications (Attachment 1B) for the project were considered in DEQ's determination that the
selected location and design for the pipeline minimize the net present value of costs among
alternatives.

   Keystone is required to construct the pipeline in the location described in Final Location
Selection, and as depicted in Attachment 2. The selected location represents the best balance
among the preferred location criteria listed in Circular MFSA-2, section 3.1, considering 1)
environmental impact and economic costs; 2) the requirement that public lands be considered
and used whenever the use of public lands is as economically practicable as the use of private
lands; 3) avoidance of impacts to farmland; 4) cost considerations; 5) avoidance of houses; 6)
public acceptance; 7) paralleling existing corridors; and 8) avoidance of impacts to other
resources.

  The location of the pipeline selected by DEQ does not cross national wilderness areas or
national primitive areas in Montana.

  Reasonable alternative locations for the pipeline were considered in selecting the final location
in Montana.

  The final location for the pipeline facility will result in less cumulative adverse environmental
impact and economic cost than siting the facility in any other reasonable location, based on
identification of any probable significant adverse environmental impacts, identification of
reasonable mitigation for these significant adverse environmental impacts, and adoption of
acceptable mitigation and monitoring plans set forth in the environmental specifications included
as Attachment 1 B.

In Montana, the selected location does not cross: national wildlife refuges and ranges; state
wildlife management areas; wildlife habitat protection areas; national parks and monuments;
state parks; national recreation areas; corridors of rivers in the National Wild and Scenic Rivers
system and rivers eligible for inclusion in the system; roadless areas of 5,000 acres or greater in
size managed by federal or state agencies to retain their roadless character; specially managed


                                                 31
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 70 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 56 of 281



buffer areas surrounding national wilderness areas; national primitive areas; state or federal
waterfowl production areas; National Natural Landmarks; Natural Areas; Research Natural
Areas; Areas of Critical Environmental Concern; special interest areas; Research Botanical
Areas; Outstanding Natural Areas; municipal watersheds; major elk summer security areas;
habitats occupied at least seasonally by bighorn sheep and mountain goats; surface supplies of
potable water; any undeveloped land or water areas that contain known natural features of
unusual scientific, educational or recreational significance; areas with high waterfowl population
densities including prime waterfowl habitat identified through consultation with FWP and other
areas identified by FWP or the US Fish and Wildlife Service as waterfowl concentration areas or
low-level feeding flight paths; winter ranges for elk; winter ranges for moose; winter ranges for
mountain goat; or winter ranges for bighorn sheep. The pipeline will not cross any standing
water body greater than 20 acres in size.

8. The pipeline will cross areas with rugged topography on slopes greater than 15 and 30 percent.
Vegetation will be destroyed during the construction process, and soil will be exposed to erosion
on these steep slopes. Keystone has proposed a plan to control erosion during project
construction and will be required to implement a Storm Water Pollution Prevention Plan tinder
the Montana Water Quality Act. Keystone shall submit to DEQ the bond(s) identified in the
environmental specifications to ensure that areas disturbed during construction are reclaimed and
revegetated.

Federally protected threatened or endangered species that are known or thought to be in the
vicinity of the Project in Montana include pallid sturgeon, interior least tern, piping plover,
black-footed ferret, and whoOping crane. No state listed threatened or endangered species have
been designated in Montana.

Since 1980, reports of most frequent occurrence of pallid sturgeon are from the Missouri River
between the Marias River and Ft. Peck Reservoir and between Ft. Peck Dam and Lake
Sakakawea(in North Dakota); and from the lower 70 miles of the Yellowstone River. Critical
habitat has not been designated for the pallid sturgeon, but sections of rivers relatively
unchanged by dam construction and operation that maintain large, turbid, free-flowing river
characteristics are important in maintainin2, residual populations of this species. Although pallid



                                                  32
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 71 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 57 of 281



sturgeon may be present at the crossings of the Missouri and Yellowstone Rivers, these river
crossings would be crossed using the HUD method. Assuming there would be no frac-outs
(unintentional release of drilling fluid and cuttings) reaching the rivers during the drilling process
there would be no direct effect on potential river bottom habitat for pallid sturgeon (USFWS
2008). The intake end of the pump used to divert water for hydrostatic testing would be screened
using an appropriate mesh size to prevent entrainment or entrapment of larval fish or other
aquatic organisms. In the unlikely event of a spill that would enter a river, exposure to crude oil
could result in adverse toxicological effects to pallid sturgeon. However, the probability of
adverse effects to pallid sturgeon are unlikely due to: 1) the low probability of a spill, 2) the low
probability of a spill in a river reach where pallid sturgeon are present, and 3) the low probability
of the spill reaching a river with pallid sturgeon in sufficient amounts to cause toxic effects.

Interior least terns may occur at the Yellowstone River crossing in Montana and downstream of
the crossing of the Missouri River. However none has been detected during surveys for the
proposed pipeline in Montana. No critical habitat has been designated for this species. The
crossings of these rivers would be constructed with the horizontal directional drilling method
reducing the direct impacts of construction on favored gravel bar habitat. There is a slight
chance that drilling fluids could escape during the drilling process and temporarily muddy the
gravel bar habitat. Habitat loss or alteration resulting from a crude oil spill from the pipeline is
highly improbable due to: 1) the low probability of a spill, 2) the low probability of a spill
coinciding with the presence of least tern individuals. Habitat may be altered should there be
spills of fuel during diversion of hydrostatic test water. Additional survey work and restrictions
on the timing of construction activities during nesting and fledging periods if least terns are
found within 0.25 mile of the crossings will mitigate impacts due to disturbance from
construction. Associated transmission lines are not expected to cross the Yellowstone or
Missouri rivers.

Piping plovers may occur near the Yellowstone and Missouri river crossing where suitable
habitat exists. However, no plovers were detected during surveys for the pipeline in Montana.
Critical habitat has been designated for this species at the crossing of the Missouri River. The
crossings of the rivers will be constructed with the HDD method, reducing the direct impacts of
construction on favored gravel bar habitat. There is a slight chance that drilling fluids could


                                                  33
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 72 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 58 of 281



escape during the drilling process and temporarily muddy the gravel bar habitat. Habitat loss or
alteration or oiling of individual birds resulting from a crude oil spill from the pipeline is highly
improbable due to: 1) the low probability of a spill, and 2) the low probability of a spill
coinciding with the presence of piping plover individuals. Additional valves are required at the
Yellowstone and Missouri rivers to reduce the volume of oil potentially spilling into these rivers.
Habitat may be altered should there be spills of fuel during diversion of hydrostatic test water.
Additional survey work and restrictions on the timing of construction activities during nesting
and fledging periods, if piping plovers are found within 0.25 mile of the crossings, should
mitigate impacts due to disturbance from construction. Associated transmission lines for pump
stations will not cross the Yellowstone or Missouri rivers.

The Project in Montana is west of the primary whooping crane migration pathway. However,
individual birds can be found outside the primary movement corridor and could possibly occur
within the Project area in Montana during spring and fall migration. No critical habitat has been
identified near the proposed pipeline in Montana. Possible areas used by whooping cranes
during migration would include major river systems and their associated wetlands, as well as
palustrine wetlands and shallow areas of reservoirs and other lacustrine wetlands. The
Yellowstone River may be a stopping over point during migration. The crossing of the
Yellowstone River would be constructed with the HDD method reducing the direct impacts of
construction. There is a slight chance that drilling fluids could escape during the drilling process
and temporarily muddy habitat. There is only a remote chance that a whooping crane would
collide with one of the associated transmission lines because of the low number of birds and
because the associated transmission lines avoid preferred habitats. Habitat loss or alteration
resultin g from a crude oil spill from the pipeline is highly improbable due to: 1) the low
probability of a spill, 2) the low probability of a spill coinciding with the presence of individual
whoopin g cranes. Habitat may be altered should there be spills of fuel during diversion of
hydrostatic test water. Additional survey work and restrictions on the timing of construction
activities during spring and fall migration periods should whooping cranes be found would
mitigate disturbance related impacts. If whooping cranes are found during this period equipment
would not he started until whooping cranes leave the area by mid-morning.




                                                  34
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 73 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 59 of 281



The pipeline does not cross areas in Montana thought to be inhabited by non-essential
experimental populations of black-footed ferrets. Black-footed ferrets are mostly dependent on
prairie dogs for food and use their burrows for shelter. The one prairie dog colony near the
project in Montana is too small to support black—footed ferrets. Should a black-footed ferret
exist near the project, adverse effects to could include habitat loss, habitat alteration, habitat
fragmentation, and mortality. There is a slight chance that heat from the pipeline could affect
vegetation. Raptors may perch on associated transmission lines and could conceivably gain a
hunting advantage but this could be mitigated by installing anti-perching devices on the
structures. Habitat loss or alteration resulting from a crude oil spill from the pipeline is highly
improbable due to: 1) the low probability of a spill, 2) the low probability of a spill coinciding
with the presence of black-footed ferrets, and 3) the low probability of a ferret contacting the
spilled product.

The Keystone XL Pipeline will not cross any National Historic Landmarks or listed National
Register of Historic Places districts or sites.


The Keystone XL pipeline will cross sites that have been determined eligible for listing on the
National Register of Historic Places. These sites will be addressed as required by the
Programatic Agreement for the project.

The Keystone XL Pipeline will cross Class I or I I streams or rivers, as classified by FWP,
including the Milk, Yellowstone, and Missouri rivers. These rivers will be crossed using HDD,
and pipeline burial will be well below calculated channel scour depths.

The pipeline will cross streams listed by DEQ as not attaining designated beneficial uses of
water (Frenchman, Buggy, Cherry, Middle Fork Prairie Elk, East Fork Prairie Elk, Cabin,
Pennel, and Sandstone creeks, as well as the Yellowstone, Milk, and Missouri rivers). Minor
short-term adverse impacts to surface water quality will occur by temporarily increasing
potential sources of sediment from the initiation of construction to successful revegetation of the
disturbed areas. This impact will be mitigated by implementing a Storm Water Pollution
Prevention Plan to reduce sediment transport, along with reclamation and revegetation of the
disturbed areas. All streams with water present will be crossed using open-cut dry crossing



                                                   35
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 74 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 60 of 281



methods, and at least the Milk, Missouri, and Yellowstone rivers will be crossed with horizontal
directional drilled crossings. Keystone is required to submit a bond to help ensure that areas
disturbed during construction are reclaimed.


The Keystone XL Pipeline will cross highly erodible soils and areas with severe reclamation
constraints. Vegetation will be destroyed during the construction process, and soil will be
exposed to erosion on these steep slopes. Keystone will control erosion during project
construction and will be required to implement a Storm Water Pollution Prevention Plan under
the Montana Water Quality Act. Keystone shall submit to DEQ the bond(s) identified in the
environmental specifications to ensure that areas disturbed during construction are reclaimed and
revegetated.


The Keystone XL Pipeline will cross areas in Montana with BLM-designated Class II visual
resource management, where the objective is to preserve the existing character of the landscape
while keeping landscape changes at a minimum. Two of these areas are at the MissOuri and Milk
rivers, which will be crossed using the horizontal direction drilling method to minimize impacts
in the river and adjacent areas. Use of this construction method will minimize or avoid visual
changes in the vicinity of the river during operation of the Project. However, a fenced valve will
be visible.


After completion of revegetation and reclamation in the remaining Class II areas (near
Frenchman Creek, Rock Creek, East Fork Prairie Elk Creek, and U.S. Highway 12), terrain and
surface conditions will be similar to those of surrounding areas (FEIS Appendix I page 1-200).
Keystone adjusted the pipeline route to minimize adverse aesthetic features where possible and
will implement measures in their Construction, Mitigation, and Reclamation Plan to reduce long-
term visual impacts to less than significant levels.


The Keystone XL Pipeline will cross winter range for mule deer, white-tailed deer, and
pronghorn antelope, and wintering animals may be displaced or stressed by human activity
associated with construction activities. A small amount of vegetation within these winter ranges
will be lost until reclamation is successful. Mitigation of this impact is addressed in the



                                                  36
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 75 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 61 of 281



Environmental Specifications. In these areas, DEQ may impose timing restrictions, if
construction activities extend beyond November 15. In these areas, DEQ will determine the
need for restrictions based upon the severity of winter conditions and consultation with FWP
biologists.

The USFWS has found that listing the greater sage-grouse (rangewide) under the Endangered
Species Act is warranted, but precluded by higher priority listing actions. East of the continental
divide, sharp-tailed grouse are not considered a state sensitive species. The pipeline will cross
through or near both sage-grouse and sharp-tailed grouse breeding areas, and areas where they
may concentrate during severe winters. Impacts to grouse on leks could result from construction
disturbance during the breeding season in April and early May. Nesting hens could be disturbed
during May and early June. Construction activity in the vicinity of grouse leks could reduce
reproductive success. This impact is addressed by conditions listed in the DEQ Environmental
Specifications for the project.

The Keystone XL Pipeline will cross areas with geologic units or formations that show a high
probability of including significant paleontological resources. DEQ, in coordination with the
DOS, BLM, SHPO, DNRC, and Keystone, has minimized the potential for impacts to
paleontological resources along the area of potential effect of the proposed Project by the
development of avoidance and mitigation measures in the form of a Paleontological
Memorandum of Understanding, located in Appendix H of the Environmental Specifications.

The selected location is near sites that have or may have religious or heritage significance and
value to Native Americans. In accordance with the Programmatic Agreement, included as a
condition in the Environmental Specifications, tribal monitors will be present at these locations
to minimize potential impacts.

The selected location crosses intermittent streams that are within 15 river miles of rivers or
streams that are classified by MP as a Class 1 fisheries resource and cross three Class 1
streams, the Milk, Missouri, and Yellowstone rivers. Keystone will use HDD crossings of the
Milk, Missouri, and Yellowstone rivers. Additional valves are required at the Missouri and
Yellowstone rivers to reduce the amount of oil that could enter these streams in the event of an



                                                 37
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 76 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 62 of 281



oil spill. Stream crossings will meet federal safety standards for pipeline burial. Keystone is
required to file a spill response plan with the federal Office of Pipeline Safety and implement this
plan as required by federal regulations.

   Portion of the pipeline to be located underground


The pipeline will be located underground, except for pump stations and valves. None of the
associated transmission lines will be located underground. A few powerlines providing power to
valves may be located underground.

   Consistency with regional plans for expansion of the appropriate grid


The associated transmission lines are consistent with regional plans for expansion of the Western
transmission system.

   Utility System Economy . and Reliability


The associated transmission lines will serve the interest of utility system economy and reliability.

   Conformance with state and local laws and regulations


Construction of the pipeline in the location discussed below conforms to applicable state and
local laws and regulations.

   Public Interest, Convenience and Necessity


The Basis of the Need of the Facility
The basis of the need of the facility is discussed above.
The Nature of the Probable Environmental Impacts
The nature of the probable environmental impacts is discussed above.
The Benefits to the Applicant, the State, and Any Other Entities Resulting from the Facility
Benefits to TransCanada will be the monetary profit earned from operating the pipeline. It is
estimated that Keystone will incur capital costs in and outside of Montana, including mitigation
costs, of approximately $7,050,250,000 and levelized annual operating costs of $771.000,000. It



                                                  38
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 77 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 63 of 281



is expected that TransCanada will set tariffs to cover its costs and to achieve a reasonable rate of
return on its investment. Profits may be shared with its stockholders. Profits, once they are
earned, may last the lifetime of the pipeline and will go to both in-state and out-of-state residents
who are either employees or stockholders of TransCanada.


Benefits to the State of Montana include local tax revenues in the counties to which the pipeline
is located. Combined, these counties will receive annual property taxes of approximately $63
million. Broken down separately, Phillips County is expected to receive annual property taxes of
$4,367,060, which represents an increase in annual property taxes of 63.37% as a percent of
property taxes levied in 2006. Valley County is expected to receive annual property taxes of
$14,860,604, which represents an increase in annual property taxes of 116.72% as a percent of
property taxes levied in 2006. McCone County is expected to receive annual property taxes of
$18,038,389, which represents an increase in annual property taxes of 570.53% as a percent of
property taxes levied in 2006. Dawson County is expected to receive annual property taxes of
$14,126,149, which represents an increase in annual property taxes of 116.35% as a percent of
property taxes levied in 2006. Prairie County is expected to receive annual property taxes of
$5,869,630, which represents an increase in annual property taxes of 278.58% as a percent of
property taxes levied in 2006. Finally, Fallon County is expected to receive annual property
taxes of $5,695.963, which represents an increase in annual property taxes of 122.14% as a
percent of property taxes levied in 2006.


Benefits to the State of Montana include additional state-level tax revenues. It is expected that
State General Fund taxes totaling $16,324,764 will he collected annually in the counties.
Additionally, it is expected that university system taxes totaling $1,031,038 will be collected
annually in the counties. (Jon Schmidt, Trow: Keystone XL Pipeline Project, Response to US
Dept. of State Data Request 2.0, June 25, 2009.) Increases in payroll taxes from additional
income created by the Project will also accrue to the State of Montana.


An additional benefit would likely occur to Montana oil producers from construction of the on-
ramp to the pipeline north of Baker. The benefits of this access may include a higher price
obtained from Montana-produced oil, which is currently sold at a discount to the average U.S.



                                                  39
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 78 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 64 of 281



price due in part to inadequate oil transmission infrastructure. Construction of the pipeline
would provide Montana producers with direct access to refineries in PADD III. The direct
access may allow more Montana production to occur due to increased available transfer capacity
(relieving bottlenecks) and easier refinery access. These benefits would also likely occur for
North Dakota oil-producers that use the on-ramp. More oil production in Montana would lead to
both benefits and costs in Montana. Benefits would include increased jobs and income over the
current level of oil production, as well as increased natural resource taxes collected by the State.


The main costs from the pipeline, unlike the benefits, will be concentrated along the pipeline
route. Costs will be experienced mostly by landowners on or near the pipeline route and small
towns near the route. Costs to landowners will occur from the pipeline where it crosses farmland
and rangeland in the form of lost productivity, inconvenience and costs in running equipment
around the disturbed area, weed control, and other costs. Almost all of the land crossed in
Montana is rangeland. Some other uses of land could be compromised with a pipeline on the
property as well.


Some landowners have expressed concern over their personal uses of the land and property
values. Specific economic costs to landowners will include temporary disruption of farming and
ranching activities during construction of the pipeline, loss (although compensated for through
the easement purchase) of potential future uses of the land occupied by the pipeline (such as a
building site), the temporary disruption of water supplies as water supply pipelines or ditches are
cut during trenching, and the temporary disruption of fencing during construction.


Keystone will compensate farmers for crop losses, reclaim the land in the construction ROW to
preconstruction conditions as much as possible, and provide payments for easements along the
route. As a result, the impact of the pipeline on farm income will likely be temporary. The
significance of the impact to each landowner will depend on the terms of payment agreed to
between the landowner and Keystone and the specific pipeline route on the affected land.


The pipeline would not have a major impact on residential and agricultural property values.
While studies have shown that residential and agricultural properties located on or adjacent to



                                                 40
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 79 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 65 of 281



pipeline easements could have property values worth more or less than comparable nearby
properties that were not encumbered by pipeline easements, the differences generally were
statistically insignificant and the absolute dollars involved were not significant relative to the
overall property value and sales prices.


Spill risk assessments were conducted during the environmental review to assess the likelihood
of operational releases from the pipeline. Using a Pipeline and Hazardous Materials Safety
Administration database, a spill frequency of 1.83 incidents per year for crude oil spills greater
than 50 bbl was estimated. Using a National Response Center database, a spill frequency
ranging from 1.38 incidents per year to 0.68 incidents per year for crude oil spills up to 50 bbl
was estimated. The estimate of the incident frequency for crude oil spills of any size, using both
the Pipeline and Hazardous Materials Safety Administration significant spill database for spills
greater than 50 bbl and the National Response Center database for spills up to 50 bbl, was 2.51
crude oil spills of any size per year. These spill risk assessments are for the entire 1,682-mile
length of the Project. The spill risk assessment for the 285.5-mile length in Montana would be
correspondingly lower.


Federal approval of the pipeline will include processes, procedures and systems to prevent.
detect, and mitigate potential oil spills that could occur during operation of the proposed
pipeline. TransCanada will also be liable for all costs associated with cleanup and restoration as
well as other compensations. TransCanada will also submit reclamation and revegetation bonds
to the State of Montana, and purchase insurance to ensure satisfaction of TransCanada's
obligations arising after the pipeline is put into operation, including cleanup obligations
associated with an oil spill.


Costs associated x\ ith some environmental impacts cannot be easily assigned a monetary value.
These include visual impacts, loss of wildlife habitat, soil erosion, and cultural resource impacts.
As discussed above, these impacts are minimized under this Certificate.


National benefits from this pipeline may positively affect Montanans in terms of their
consumption of petroleum products. In PADD Ill, consumption of heavy crude is expected to



                                                  41
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 80 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 66 of 281



increase as production of lighter crude from current sources decreases. The increase in heavy
crude consumption coupled with continued expected declines from Mexican and Venezuelan
sources of heavy crude make increased access to Canadian crude desirable from both an
economic and national security standpoint. Increasin g development of and access to this large
source of oil located in a stable country, with which the U.S. has free trade agreements, would
tend to decrease price volatility and reduce the U.S. dependence on oil from countries with
uncertain or declining production horizons, as well as from countries where political
considerations reduce the reliability of beneficial trade relationships with the U.S. In addition,
there would be several other potential benefits to obtaining oil from this source via the Keystone
XL pipeline to PADD III:


               Reductions in the price of crude oil increase the level of output of the U.S.
               economy. Assuming that environmental externalities associated with crude oil
               consumption are appropriately addressed through regulation, projects such as the
               Keystone XL Project put downward pressure on the price of crude oil and benefit
               the U.S. economy.
               A reduction in oil shocks. Oil shocks (unanticipated supply reductions that result
               in price spikes) reduce the amount of goods and services the U.S. can produce
               g iven a fixed amount of other inputs and cause some inputs (e.g., land, labor, and
               capital) to be under-utilized. The likely cost of future oil shocks to the U.S.
               economy was estimated to be between $2 and $8 per barrel. Thus, projects that
               stabilize crude oil supply through supply diversification and increased access to
               politically stable regions, such as the Project, benefit the U.S. economy.

Benefits to the federal government include federal taxes paid by Keystone.

Effects of Economic Activity,. Public Health, Welfare and Safely


Benefits to the State of Montana include a short-term boost to local economies from
construction. Approximately 210-380 Montana workers could work on the pipeline for an
average of 8 months if Keystone's estimate of 10-15% local hiring materializes. However, there




                                                 42
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 81 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 67 of 281



might not be a sufficient number of workers available in eastern Montana to achieve this goal,
due in part to labor shortages in that part of the state from the current oil boom.


During construction, benefits will be derived from wages earned by local construction workers
that are likely above the wages that might otherwise be earned at other jobs by those workers,
from construction-related expenditures made at local businesses, from construction workers
spending in local economies that would not occur without the Project, and from taxes on both
wages and expenditures that will go to local and state governments.


Operation of the pipeline would require approximately four to eight permanent employees in
Montana. During operation, activities associated with maintenance, monitoring, and repair of the
pipeline will generate a demand for goods and services, including electrical power, that will
result in long-term economic benefits to the region. The four electrical coops and one utility that
will serve the pump stations have taken careful measures to insulate their customers from the risk
of electricity cost increases due to service to the pipeline.


Adverse economic impacts during construction would include temporary and minor increases in
the need for public services, disruption of local transportation corridors, and reduced availability
of transient housing. TransCanada will establish temporary work camps during construction to
minimize impacts to housing and public services in those areas. Most of the adverse effects on
local services will occur on smaller towns during construction when workers will be in the area.
There is a slight possibility that local workers could be lured from their existing jobs toward
higher paying pipeline construction jobs, but that effect is likely insignificant in the long run.
Social stresses from the line are likely to go away shortly after construction is done. During
construction, there will be a temporary increase in population in each county along the route
from the presence of construction workers. Population impacts in the region will depend on the
composition of the local and non-local construction workforces and the existing population in the
area. As described above, pipeline workers in Montana will be housed in work camps
established by Keystone. This will reduce the effect of the temporary population increase on
residents of rural areas.




                                                   43
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 82 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 68 of 281



With a relatively large construction workforce temporarily in the area, the primary increases in
public service needs will include responses to emergencies and disturbances during construction.
The majority of the construction workforce will be housed in the work camps, where there will
be basic medical facilities and security staff to respond to minor emergencies and disturbances.
The camps will also include water supplies and sanitary waste treatment facilities. As a result,
construction impacts to existing public services in the vicinity of the pipeline, including the
towns of Baker and Nashua, will be minor and temporary.


Net Benefit Determination


While the cost of construction and operation of the pipeline and the tax benefits and other
economic benefits to counties and the State can be quantified. nonmonetary benefits derived
from the pipeline and the other nonmonetary costs, including costs to the environment and
Montana landowners, cannot. While the nonmonetary costs cannot be quantified. the selected
location of the pipeline and conditions imposed by this Certificate minimize these adverse
impacts on the environment, landowners and affected communities. The quantified and
unquantified benefits to the State of Montana, other states, the public at large, and TransCanada
outweigh the quantified costs and unquantified costs of the Project. The long-term tax benefits
to counties, potential benefits to Montana oil producers, and potential long-term benefits to oil
supply and prices nationwide, outweigh costs to landowners and towns along the pipeline route--
-most of which would occur in the short-term during construction.

The net benefits of the Project also outweigh the net benefits of other alternatives to the pipeline.
Under the No Action Alternative, crude oil demand in PADD III would likely be met by one or
more of the following options:
           Delivery by marine tankers from countries outside of North America (primarily from
           the Middle East);
           Delivery from the WCSB (Alberta) through the construction of alternative pipeline
           systems between the WCSB and PADD III;
           Delivery from the WCSB to PADD III via existing pipeline connections to PADD II
           and new onward pipeline connections to PADD III;



                                                  44
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 83 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 69 of 281



            Delivery of WCSB crude by other transportation methods (e.g., railroad tank cars,
           perhaps supported by barge transport); or
            Delivery from the WCSB through the construction of a pipeline to a port in Canada
           and subsequent shipment of the oil by marine tanker to PADD III.


No other currently proposed pipelines providing a route from Canada to PADD III with the
capacity of Keystone XL are expected to be online before Keystone XL. Any alternative
pipeline system constructed to move WCSB crude oil directly to PADD III refineries would
likely have environmental impacts that are similar to those of the Project. Additional pipeline
infrastructure constructed to provide greater pipeline capacity between PADD II and PADD III
would likely produce environmental impacts similar to those of the Gulf Coast Segment of the
Project.


Even if the United States, or countries around the world, adopt policies that would reduce the
consumption of crude oil. there would still likely be a market demand for substantial increases in
the volume in crude oil derived from the Canadian oil sands over the next 20 to 25 years. For
this reason, use of alternative energy sources and energy conservation in meeting needs for
transportation fuel is not considered an alternative to the Project.


Using trucking instead of Keystone XL would add substantial congestion to highways in all
states along the route selected, particularly at and near the border crossing and in the vicinity of
the delivery points. At those locations it is likely that there would be significant impacts to the
existing transportation systems. The trucks would consume millions of gallons of fuel per year,
with subsequent exhaust emissions (including greenhouse gases) and other negative
environmental effects. The potential for human injury and death are much greater in trucking
crude oil than for pipelines.


Development of a rail system to transport the volume of crude oil that would be transported by
the Project would likely produce less impact from construction than would the Project.
However, there would likely be greater safety concerns and greater impacts during operation,




                                                  45
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 84 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 70 of 281



including higher energy use and greenhouse gas emissions, greater noise impacts, and greater
direct and indirect effects on many more communities than the Project.


Marine transport of WCSB crude oil would not meet the Project's objectives, would result in
greater energy consumption and greenhouse gas emissions, would increase the cost of delivered
crude oil to the Gulf Coast refineries, and would have greater safety concerns than the Project.

H. Air and water qualit y. decisions, opinions, orders, and certifications:


Construction and operation of the pipeline and associated facilities do not require any air
decision, opinion, order, certification, or permit. Keystone has obtained a 318 Authorization. If
the start of construction is delayed more than one year, Keystone shall reapply for this
Authorization. Construction will not take place in waters of the State without a valid 318
Authorization. Keystone shall file a Storm Water Pollution Prevention Plan with DEQ prior to
the start of construction and shall maintain a valid Storm Water Pollution Prevention Plan until
reclamation and revegetation is complete.

Use of public lands


DEQ evaluated the use of public lands for location of the pipeline. Keystone's proposed
alignment is modified to make better use of land under the jurisdiction of the BLM and the
DNRC as described below under Final Location Selection. State lands were considered and are
used where the use of State lands results in less environmental impact than the use of private
lands. However, in some cases, the pipeline will be located on private land rather than State land
to reduce impacts to farming and increase distance from residences.

II. Final Location Selection


Under the No Action Alternative, the potential adverse and positive impacts associated with
building and operating the Project would not occur. However, there is an existing market
demand for heavy crude oil in the Gulf Coast area. The demand for crude oil in the Gulf Coast
area is projected to increase, and refinery runs are projected to grow over the next 10 years.




                                                 46
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 85 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 71 of 281



Improved fuel efficiency and broader adoption of alternative fuels would not likely substantially
alter the demand for Canadian crude oil.


At the same time, three of the four countries that are major crude oil suppliers to Gulf Coast
refineries currently face declining or uncertain production horizons. If Canadian crude oil is not
transported to PADD III refineries, the refineries would continue to be dependent on less reliable
foreign oil supplies.


If the Project is not built and operated, Gulf Coast refineries would likely obtain Canadian crude
oil transported through other new pipelines or by rail or truck transport. In addition, the Gulf
Coast refineries could obtain crude oil transported by marine tanker from areas outside of North
America. The impacts of other pipeline projects would likely be similar to the Project and the
transportation of crude oil by tanker would likely result in greater greenhouse emissions.


In addition, under the No Action Alternative, the additional tax revenues by Montana counties
and the State would not be generated, nor would the benefits derived from the Bakken on-ramp
be realized. Based on these considerations, DEQ does not select the No Action Alternative.

Major Alternatives

In addition to the No Action Alternative, ten alternatives were developed for consideration in
Montana: Express-Platte Alternative 1, Express-Platte Alternative 2, Alternative SCS-A1A,
Alternative SCS-A, Alternative CND, Keystone corridor Alternative-1, Alternative SCS-B,
Proposed Steel City Segment, Baker Alternative, Western Alternative, and Alternative CSD.
These alternatives are shown in Figure 4.3.3-I of the final EIS. In addition to the route
alternatives assessed in Section 4.3 of the EIS and in the initial Keystone MFSA application,
DEQ required that Keystone provide assessments of two additional routes using a route
development model based upon geographic information system (GIS) databases. This resulted in
the CSD (Canada to South Dakota Alternative) and CND (Canada to North Dakota Alternative).
Seven of the Montana alternatives were eliminated early in the evaluation process by screening
against the following criteria: would the alternative (1) meet the purpose of and need for the




                                                47
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 86 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 72 of 281



Project, (2) be technically and economically practicable or feasible, 3) minimize environmental
impact, and 4) or maximize the use of public land.

A) In addition to the No Action Alternative, three alternatives were considered in detail; the
Canada to North Dakota Alternative (CND), the Canada to South Dakota Alternative (CSD), and
Keystone's proposed location known as Alternative B. In addition, DEQ considered 98 local
routing options, including 48 realignments advanced by Keystone.

DEQ did not select the Canada to North Dakota Alternative (CND). Although this route is
considerably shorter in Montana, overall this alternative would be 65.5 miles longer than the
Canada to South Dakota Alternative (CSD) and 73.1 miles longer than the Alternative B. As a
result of the greater length, the area of construction impacts on Alternative CND would also be
greater as compared to those of Alternative CSD and Alternative B. The estimated construction
cost of Alternative CND is about $67.1 million more than that of Alternative CSD due to its
greater length and about $284.1 million more than that of Alternative B. Alternative CND would
cross more state and federal lands than the Project in Montana. Alternative CND would cross
the Little Missouri National Grassland in North Dakota and the Missouri River National
Recreation Area in South Dakota and Nebraska. Therefore, Alternative CND was eliminated
from further consideration.

DEQ's review of Alternative CSD revealed many unusual angles along the alignment that
appeared to be artifacts of the modeling effort. To develop a more realistic alternative pipeline
route, DEQ straightened the Alternative CSD alignment where appropriate and also adjusted it to
avoid the steepest terrain. multiple crossings of the same stream, residences, and irrigated lands.
These adjustments resulted in slightly more private land being crossed, as compared to the
originally modeled Alternative CSD.




                                                 48
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 87 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 73 of 281



Although the modified Alternative CSD would cross substantially more public land in Montana,
its implementation would result in a longer construction ROW and a greater total area of
construction impacts in Montana and along the Steele City Segment as compared to Alternative


B. In addition, the greater length of the modified Alternative CSD would result in about a nine
percent increase in construction cost for the Steele City Segment of Alternative B. The modified
Alternative CSD was not carried forward because of its additional impacts and costs compared to
Alternative B. However, segments of the modified Alternative CSD would cross more public
land as compared to the corresponding segments of Alternative B. As a result, DEQ considered
these segments of the modified Alternative CSD as local routing options, described in the EIS as
Montana Variations (MTVs).

Keystone also conducted their own additional studies of potential reroutes to the 2009 proposed
Project route, as well as those suggested by landowners and MDEQ. This resulted in the creation
of 48 Keystone realignments (identified as KEY-1, for example), ranging in length from about
0.2 mile to about 4.1 miles.

B. Selection of Approved Location

The approved location for the Keystone XL Pipeline is shown on Attachment 2. MTVs and
Keystone realignments are indicated in Volume 6, Appendix I, of the final EIS.


The Project enters Montana at the Saskatchewan/Montana border near Morgan, Montana.
Beginning at milepost 0 to 0.2, DEQ has selected KEY-1 to avoid going through the pump
station of the Northern Border Pipeline. From milepost 0.2 to 16.6, DEQ selects Alternative B
due to fewer impacts to cultural resources, and engineering concerns over the alternatives, MTV-
1 and MTV1a. The engineering concerns include a hydraulic design review indicating that pump
station 10 in Valley County would have to be moved at least 1.25 miles upstream. The
additional length of MTV-land MTV-1A would reduce capacity to 800,000 bpd. Pump station
11 also might have to be moved to maintain a nominal capacity of 830,000 bpd. From milepost
16.6 to 19.22, DEQ selected KEY-2 over Alternative B because it better protects cultural
resources, uses more public land, avoids more steep terrain, and crosses fewer streams.



                                                49
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 88 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 74 of 281




From milepost 19.22 to milepost 22.55. MDEQ selects MTV-30 because it avoids crossing
several streams, uses more public land, avoids more cultural resources, and uses flatter terrain
than the corresponding segment of Alternative B and a portion of KEY-3. Between mileposts
22.55 and 23.46, DEQ selects the southwestern segment of KEY-3 to avoid cultural resources.
From milepost 23.46 to 26.85, a combination of KEY-4 and Alternative B because this route
location parallels an existing pipeline and provides a better crossing of Frenchman Creek. DEQ
approves Alternative B from milepost 26.85 to 34.54. From milepost 34.54 to 36.47, DEQ
approves a wider corridor to avoid a cultural resource concern. This wider approved corridor is
indicated in Figure 1 of Appendix E of the attached Environmental Specifications (Attachment
1B). DEQ approves Alternative B from milepost 36.47 to 38.3.


From milepost 38.3 to 40.08, DEQ selects KEY-6 because it crosses less steep terrain and uses
more public land than the corresponding Alternative B segment. KEY-6 crosses more public
land than MTV-2. KEY-6 crosses fewer slopes over 30 percent and uses more public land than
MTV-2a. DEQ approves Alternative 13 from milepost 40.08 to 40.67.


MTV-3 was compared to Alternative B from milepost 40.67 to 80.84. MTV-3 was not selected
because the protection of greater sage-grouse habitat outweighed the use of more public land.
Alternative B is approved from milepost 40.67 to 43.12. From milepost 43.12 to 46.03, DEQ
selects KEY-8 because it crosses Lime Creek at a preferred perpendicular creek crossing and
minimizes construction impacts to cultural resources when compared to Alternative B.
Alternative B is approved from milepost 46.03 to 53.64.


DEQ approves a wider corridor from milepost 53.64 to 54.43 to avoid a cultural resource
concern (see Attachment 1 B). DEQ selects Alternative B from milepost 54.43 to 62.84. DEQ
approves a wider corridor from milepost 54.95 to 55.02 to help facilitate location of the pipeline
outside a drainage. While the pipeline will still be located within what would be the usual
corridor width, TransCanada will be able to use an area outside what would be the usual corridor
width for temporary construction work space. The area that lies outside the usual corridor width
totals approved 0.16 acres. DEQ did not receive any adverse comments from the landowner



                                                50
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 89 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 75 of 281



concerning Key-11 (see Attachment 1B, Figure 2 of Appendix E in the Environmental
Specifications). From milepost 62.84 to 64.29, DEQ selects KEY-12 because it minimizes
impacts to cultural resources. DEQ approves Alternative B from milepost 64.29 to 65.01. At
this intersection, KEY-13 was not selected because MTV-20 was selected and will address this
landowner's concern. DEQ approves Alternative B from milepost 65.01 to 65.39.


To avoid a residential concentration named Cherry Valley Estates and to use more public land,
DEQ selects MTV-20 from milepost 65.39 to 73.08. DEQ did not select Alternative B, KEY-13,
or KEY-14 because MTV-20 addressed concerns over proximity to the subdivision, wells, and
homes while crossing more public land. The DEQ approves Alternative B from milepost 73.08
to 77.67. From milepost 77.67 to 79.62, DEQ selects KEY-15 to avoid two additional cultural
resource sites potentially eligible for the National Historic Register.


DEQ approves Alternative B from milepost 79.62 to 85.38. To minimize impacts to the crossing
of the Vandalia Canal, DEQ selects MTV-23 from milepost 85.38 to 86.4. DEQ approves
Alternative B from milepost 86.4 to 88.55. At a landowner's request to minimize impacts to the
crossing of irrigation canals, DEQ selects MTV-21 from milepost 88.55 to 89.05. DEQ approves
Alternative B from milepost 89.05 to 90.34. After consideration of MTV-22, and the
corresponding Alternative B and KEY-16 segments, DEQ selects a combination of MTV-22 and
the southern end of KEY-16 from milepost 90.34 to 93.95. This location reduces the amount of
old landslide area crossed.


DEQ selects Alternative B from milepost 93.95 to 97.82. From milepost 97.82 to 98.89, DEQ
approves a wider corridor to avoid a cultural resource concern (see Attachment 1B, Figure 3,
Appendix E in the Environmental Specifications). DEQ selects Alternative B from milepost
98.89 to 112.74. DEQ selects a combination of KEY-21 and KEY-48 from milepost 112.74 to
116.9. When compared to the corresponding Alternative B and northern portion of KEY-21, this
route more effectively avoids steep terrain. DEQ selects Alternative B from milepost 116.9 to
124.41. DEQ approves a wider corridor from milepost 121.24 to 121.33 to help facilitate
locating the pipeline around a small butte. While the pipeline will still be located within what
would be the usual corridor width, TransCanada will he able to use an area outside what would



                                                  51
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 90 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 76 of 281



be the usual corridor width for temporary construction work space. The area that lies outside the
usual corridor width totals approved 0.81 acres. DEQ did not receive any adverse comments
from the landowner concerning Key-22 (see Attachment 1B, Figure 6 of Appendix E in the
Environmental Specifications).


From milepost 124.41 to 126.6, DEQ selects KEY-24 to avoid a well and a pond. DEQ selects
Alternative B from 126.6 to 128.55. From milepost 128.55 to 129.33, four alternatives were
under consideration. DEQ selects a combination of alternatives consisting of KEY-25 from
milepost 128.55 to 128.88, MTV-5a from milepost 128.88 to 129, and Alternative B from
milepost 129 to 129.33. This location results in the least amount of environmental impact in a
channel migration zone and avoids a stream pool and intermittent stream channel. DEQ
approves Alternative B from milepost 129.33to 131.37.


DEQ selects MTV-6, from milepost 131.37 to 162.54 as modified by MTV-6a, MTV-6b, and
MTV-6c. The route will cross substantially more public land without increasing construction
costs, as compared to Alternative B, MTV-7, KEY-26, KEY-27, and KEY-28. DEQ selects
MTV-6a from milepost 145.3 to 146.8 to avoid excessive stream crossings, increase the distance
between the pipeline and a house, and avoid cultural resource impacts. DEQ selects MTV-6b
from milepost 147.8 to 150.3 to avoid the construction difficulties associated with the cliff on the
south side of the Redwater River. DEQ selects MTV-6c from milepost 150.9 to 151.9 to provide
a better approach to pump station 12.


DEQ selects Alternative B from milepost 162.54 to 163. From milepost 163 to 166.13, DEQ
approves a wider corridor to allow for a better stream crossing and to avoid a well as requested
by a landowner (see Attachment 1 B, Figure 4 of Appendix E in the Environmental
Specifications). DEQ selects Alternative B from milepost 166.13 to 167.46.


From milepost 167.46 to 190.91, DEQ analyzed eight route variations in addition to Alternative
B. DEQ selects a combination of Alternative B, MTV-9g, MTV-10, KEY-30, and the southern
1.5 miles of MTV-9e. DEQ selects MTV-9g from milepost 183.97 to 186.3 because it avoids a
developed spring and deep pool in Clear Creek. DEQ selects MTV-10 from milepost 179.45 to



                                                52
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 91 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 77 of 281



180.9 to satisfy a landowner's request to avoid a stock pond. DEQ selects KEY-30 to avoid
grain bins at a landowner's request. DEQ selects MTV-9e from milepost 189.33 to 190.91
because it crosses more state land than Alternative B.


DEQ approves Alternative B from milepost 190.91to 191.94. From milepost 191.94 to 193.9,
DEQ selects MTV-29. MTV-29 avoids crossing wind breaks as requested by a landowner and
avoids constructing the pipeline near a transmission line structure. DEQ approves Alternative B
from milepost 193.9 to 195.05. On the south side of Interstate 94, DEQ selects MTV-25 from
milepost 195.05 to 196.5 because it avoids an irrigated field.


DEQ approves Alternative B from 196.5 to 198.1. On the south side of the Yellowstone River,
from milepost 198.1 to 199, DEQ selects KEY-31 to minimize impacts associated with
construction across rough terrain just south of the Yellowstone River. From milepost 199 to
201.53, DEQ selects KEY-32 to avoid pivot irrigation areas. DEQ approves Alternative B from
milepost 201.53 to 202.74. Between mileposts 202.74 and 205.05, DEQ selects MTV-11a to
avoid crossing dikes and streams around Cabin Creek.


DEQ approves Alternative B from milepost 205.05 to 206.2. From milepost 206.2 to 207.1.
DEQ selects Alternative B over MTV-12 because MTV-12 crosses the heads of draws and would
result in greater impacts from erosion. Revegetation along Alternative B should be less
problematic than on MTV-12. DEQ approves Alternative B from milepost 207.1 to 214.9


From milepost 214.9 to 216.9, DEQ selects a combination of alternatives consisting of a wider
corridor: from 214.9 to 216.23 to minimize ground disturbance and DEQ selects MTV-26 from
milepost 216.23 to 216.9 to avoid corrals and a cut bank at a creek crossing. DEQ approves
Alternative B from milepost 216.9 to 225.7.


Between mileposts 225.7 and 245.18, DEQ does not select MTV-13 because of potential impacts
to greater sage-grouse habitat. For the evaluation of the corresponding segment of Alternative B,
four variations were considered. Between mileposts 226.73 and 229.3, DEQ selects KEY-36 to
avoid a reservoir used as a water supply at a landowner's request. Between mileposts 230.6 and



                                                53
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 92 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 78 of 281



234.7, DEQ selects KEY-37 to avoid a road used in transporting farm equipment to pastures,
rough terrain, and crossing a reservoir. South of Fennel Creek. from milepost 234.75 to 238.68,
DEQ selects MTV-27 to avoid crossing flood-irrigated land and to address a landowner's
concerns about proximity to his residence and a nearby well. From milepost 238.87 to 239.44,
DEQ selects KEY-39 to improve the approach to pump station 14 to accommodate the proposed
Bakken Marketlink Project.


From milepost 245.19 to 253.7, DEQ selects Alternative B as modified by MTV-15 to reduce
impacts to greater sage-grouse habitat and a greater sage-grouse lek, and to respond to a request
by a landowner to avoid construction in the vicinity of two residences and a water well. DEQ
does not select MTV-14 because the corresponding segment of Alternative B together with
MTV-15 better avoids residences.


From milepost 253.7 to 261.1, DEQ selects Alternative B combined with KEY-40 from milepost
254.75 to 258.38 to avoid steep terrain, use more public land, and address concerns about
potential impacts to greater sage-grouse habitat. This segment of KEY-40 is shorter, addresses
concerns about road and stream crossings, and better avoids cultural resources that would have
been encountered on MTV-16 (milepost 253.7 to 261.1). Between mileposts 261.1 and 263.2,
DEQ selects MTV-17 because it uses more public land than Alternative B.


DEQ approves Alternative B is approved from milepost 263.2 to 265.64. DEQ selects KEY-
41 from milepost 265.64 to 269.44 to avoid construction through a pond. DEQ did not select
MTV-18 because of its added construction cost due to the additional 1.1 miles of length.
Alternative B is approved from milepost 269.44 to 277.02. Between mileposts 277.02 and
278.92, DEQ selects KEY-45 to avoid construction near springs. DEQ approves Alternative B
from milepost 278.92 to 280.91.


Between mileposts 280.9 and 284.67, DEQ selects MTV-19a because it avoids an unstable
valley wall, avoids a cultivated field, buried water lines, and it is further from a residence. DEQ
did not select corresponding segments of KEY-46, MTV-19, or Alternative B as the landowner
concerns were addressed by MTV-19a.



                                                 54
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 93 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 79 of 281




DEQ approves Alternative B is approved from milepost 284.67 to 284.88. DEQ selects KEY-47
from milepost 284.88 to 285.45 to shorten the route and to move the crossing of the tributary to
Box Elder Creek to a location without steep banks in South Dakota.

Ill. Conditions

   Keystone shall comply with all applicable U.S. Department of Transportation pipeline
standards.

   Unless extended pursuant to Section 75-20-303, MCA, construction of the pipeline must be
completed within ten years of the date of this Certificate.

   Pursuant to Section 75-20-402, MCA, Keystone shall pay all expenses related to the
monitoring plan contained in the Environmental Specifications.

   Keystone shall construct and operate the pump stations so that average annual noise levels, as
expressed by an A-weighted day-night scale (LDN), do not exceed 60 decibels at the fenceline or
Keystone's property boundary, whichever is farther from the pumps, unless the affected
landowner waives this condition.

E. Transmission lines less than 10 miles in length, considered as associated facilities, must be
constructed and operated so that average annual noise levels, as expressed by an A-weighted
day-night scale ( LDN). will not exceed 50 decibels at the edge of the right-of-way in residential
and subdivided areas. unless the affected landowner(s) waives this condition.




                                                 55
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 94 of 110
    Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 80 of 281



   Keystone shall correct unacceptable interference with stationary radio, television, and other
communication systems as identified in Section 4.3 of Environmental Specifications for the
project.

    Keystone shall adhere to the National Electrical Safety Code regarding the associated
transmission lines.

    Environmental specifications developed by DEQ to minimize adverse environmental impacts
are set forth in Attachment 1 B, which is incorporated by reference as enforceable provisions of
this Certificate of Compliance. Should there be a conflict between the measures developed by
Keystone, measures required by federal agencies, and the environmental specifications
developed by DEQ, the more environmentally protective provision will apply.

   Keystone shall ensure that construction and operation of the associated transmission lines
meets the following standards: a) the electrical field at the edge of the right-of-way does not
exceed one kV per meter measured one meter above the ground in residential or subdivided
areas, unless the affected landowner waives this consideration and b) the electric field at road
crossings under the facility does not exceed seven kV per meter measured one meter above the
ground.

  Keystone shall consult with the Federal Aviation Administration (FAA), after final design is
completed, and comply with the identification and marking standards established by the FAA for
above ground associated facilities.

   Keystone shall not commence to construct the pipeline in Montana prior to issuance of a
Presidential Permit by the U.S. Department of State without including the 57 Project-Specific
Special Conditions in its procedural manual for operations, maintenance and emergencies
submitted to the Pipeline and Hazardous Materials Safety Administration under 49 CFR 195.402.




                                                 56
   Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 95 of 110
      Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 81 of 281




Certificate of Compliance

Pursuant to Section 75-20-301 MCA, DEQ certifies that the design, location, construction.
operation, maintenance, and decommissioning of the Keystone XL pipeline. in conformance with
the provisions set tbrth herein, complies with the requirements of the Major Facility Siting Act.
All terms, conditions, and modifications set forth above are enforceable provisions of the
certificate.

                      1-41
        Dated this .30 day of March. 2012.




Richard H. Opper

Director

Montana Department of Environmental Quality




                                                 57
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 96 of 110
   Case 4:19-cv-00028-BMM Document 174 Filed 08/04/21 Page 82 of 281
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 97 of 110




              Attachment 2
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 98 of 110
     Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 1 of 13



Jeffery J. Oven                            Peter C. Whitfield
Mark L. Stermitz                           Joseph R. Guerra
Jeffrey M. Roth                            SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                         1501 K Street, NW
490 North 31st Street, Ste. 500            Washington, DC 20005
P.O. Box 2529                              Telephone: 202-736-8000
Billings, MT 59103-2529                    Email: pwhitfield @sidley.com
Telephone: 406-252-3441                            jguerra@sidley.com
Email: joven@crowleyfleck.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation
              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                       CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                      TC ENERGY CORPORATION
                                               AND TRANSCANADA
                  Plaintiffs,                  KEYSTONE PIPELINE, LP’S
                                               STATUS REPORT
      vs.

PRESIDENT JOSEPH R. BIDEN, et al.,
                  Defendants,

TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,

                  Defendant-Intervenors.
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 99 of 110
     Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 2 of 13



      Defendants TransCanada Keystone Pipeline, L.P. and TC Energy

Corporation (jointly “TC Energy”) respectfully submit this status report to provide

the Court with an update concerning activities and decisions pertaining to the

Keystone XL Pipeline Project (“Project”). This report addresses developments

since TC Energy’s last status report of August 4, 2021, specifically TC Energy’s

plans to remove the buried segment of the pipeline at the international border and

to relinquish the right-of-way grant and temporary use permit acquired from the

Bureau of Land Management (“BLM”) for the Project.

      On August 31, 2021, the BLM approved TC Energy’s decommissioning

plan and authorized removal of the buried pipeline pursuant to the

decommissioning plan and additional stipulations imposed by BLM. See

Attachment A. Additionally, on September 2, 2021, BLM approved TC Energy’s

request to relinquish its right-of-way and temporary use permit over federal lands

beyond the segment of land at the international border. See Attachment B.

      On September 3, 2021, the Montana Department of Environmental Quality

also approved TC Energy’s decommissioning plan. See Attachment C. Following

this approval, TC Energy engaged a contractor to perform the work.

      TC Energy plans to begin ground-disturbing activities on September 22,

2021, and to complete removal of the pipeline and restoration of the land in




                                         1
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 100 of 110
      Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 3 of 13



accordance with the decommissioning plan and BLM stipulations in November

2021.

        When this removal and restoration work is completed, TC Energy will

relinquish to BLM the last portion of its right-of-way over the land at the

international border.



Dated: September 17, 2021                     Respectfully Submitted,


CROWLEY FLECK PLLP                            SIDLEY AUSTIN LLP

/s/ Jeffery J. Oven                           /s/ Peter C. Whitfield
Jeffery J. Oven                               Peter C. Whitfield
Mark L. Stermitz                              Joseph R. Guerra
Jeffrey M. Roth                               1501 K Street, N.W.
490 North 31st Street, Ste. 500               Washington, DC 20005
Billings, MT 59103-2529                       Telephone: 202-736-8000
Telephone: 406-252-3441                       Email: pwhitfield@sidley.com
Email: joven@crowleyfleck.com                         jguerra@sidley.com
        mstermitz@crowleyfleck.com
        jroth@jcrowleyfleck.com

    Counsel for TransCanada Keystone Pipeline LP and TC Energy Corporation




                                          2
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 101 of 110
      Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 4 of 13



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), I certify that this filing contains 317

words, excluding the caption and certificates of service and compliance.

                                              /s/ Jeffery J. Oven
                                              Jeffery J. Oven
 Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 102 of 110
      Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 5 of 13



                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically served today a copy of the foregoing by

using the Court’s CM/ECF system on all counsel of record.

                                           /s/ Jeffery J. Oven
                                           Jeffery J. Oven
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 103 of 110
     Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 6 of 13




             ATTACHMENT A
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 104 of 110
     Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 7 of 13
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 105 of 110
     Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 8 of 13
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 106 of 110
     Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 9 of 13




             ATTACHMENT B
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 107 of 110
    Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 10 of 13
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 108 of 110
    Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 11 of 13
Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 109 of 110
    Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 12 of 13




             ATTACHMENT C
           Case 3:21-cv-00065 Document 133-2 Filed on 09/22/21 in TXSD Page 110 of 110
               Case 4:19-cv-00028-BMM Document 176 Filed 09/17/21 Page 13 of 13



From:                  Jones, Craig <crajones@mt.gov>
Sent:                  Friday, September 03, 2021 5:26 PM
To:                    Michael Schmaltz; Meera Kothari; Jim White; John Muehlhausen; Jon Schmidt
Cc:                    Tim Drake; Stephanie Pesek; clarenceruhland@hotmail.com; Strait, James
Subject:               [EXTERNAL] MT DEQ's Approval of KXL's Decommissioning IP



EXTERNAL EMAIL: PROCEED WITH CAUTION.
This e‐mail has originated from outside of the organization. Do not respond, click on links or open attachments unless
you recognize the sender or know the content is safe. If this email looks suspicious, report it.


Keystone staff,



This email serves as Montana DEQ's approval of Keystone's Pipeline and Facility Decommissioning
Implementation Plan, dated August 16, 2021. Then subsequently supplemented with the Responses
to Comments for Decommissioning IP, dated 8/31/21 and email of J. Schmidt to C. Jones, dated
9/3/21.



Please notify MDEQ and MDEQ's on-site inspector, Clarence Ruhland, of the kickoff meeting and
location.



Thanks.


Craig Jones
MEPA/MFSA Coordinator
Office 406‐444‐0514 Cell Phone: 406‐465‐1168
Mailing Address: PO Box 200901, Helena, MT 59620‐0901
